 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 650 Dayton Newspapers, Inc. and General Truck Drivers, Chauffeurs, Warehousemen and Helpers, Local Union No. 957, an affiliate of the International Brotherhood of Teamsters, AFLŒCIO.  Cases 9ŒCAŒ36894, 9ŒCAŒ36981, and 9ŒCAŒ37385. July 14, 2003 DECISION AND ORDER BY CHAIRMAN BATTISTA AND MEMBERS SCHAUMBER AND WALSH On November 14, 2000, Administrative Law Judge Benjamin Schlesinger issued the attached decision.  The Respondent filed exceptions and a supporting brief.  The General Counsel and the Charging Party each filed an answering brief, and the Respondent filed a reply brief to each of the answering briefs.  The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions as modified and to adopt the recommended Order as modi-fied and set forth in full below.2This case involves a 1-day economic strike by the Re-spondent™s drivers.  At the time of the strike, the Re-spondent was in the process of gradually transferring its operations to a new plant, pursuant to a transition plan made before the strike and discussed with the Union.  Several days after the strike, the Respondent laid off 13 drivers and locked out 18 others.  As explained below, the judge found, and we agree, that the Respondent made several statements in connection with the strike that vio-lated Section 8(a)(1), dealt directly with the drivers in violation of Section 8(a)(5) and (1), laid off 13 drivers and withheld their bonuses in violation of Section 8(a)(3) and (1), and refused to reinstate 9 of the locked-out driv-ers in violation of Section 8(a)(3) and (1).                                                                                                                        1 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings.  2 We shall modify the judge™s recommended Order and substitute a new notice to conform to our findings and the Board™s standard reme-dial language.  In addition, we do not believe that a broad cease-and-desist order is warranted under the test set forth in Hickmott Foods, 242 NLRB 1357 (1979), and we shall modify the judge™s recommended Order accordingly.   I. FACTUAL BACKGROUND The drivers are represented by Teamsters Local 957 (the Union).  In 1998, the Respondent notified the Union of its plans to transfer operations to a new plant. The new plant would use larger trucks and therefore require fewer drivers.  The Respondent anticipated that it would have positions for 18 drivers at the new plant, but that the 13 least senior drivers would be laid off. In October 1998, the Respondent offered the Union a ﬁstay to the endﬂ bonus for the drivers who would eventually be laid off.  The terms of the bonus offer provided in part: This offer is contingent upon the employees staying ac-tively at work, and in good standing, until their release date.  Release dates will be determined periodically, by seniority, based on operational needs and the transition schedule.   The Union appears to have agreed to the offer. The Respondent planned that the 13 layoffs would be staggered, corresponding with the gradual transfer of its printing operations to the new facility.  As of early 1999,3 the Respondent predicted that the layoffs would start in April.  At least by June 10, however, that date had changed, and the layoffs were not anticipated to start until about July 19. Meanwhile, since August 1998, the parties had been negotiating for a new collective-bargaining agreement.  Negotiations were unsuccessful.  In May 1999, the union membership voted to authorize a strike, but did not set a date.  During an employee meeting in early June 1999, employee Tim Hehemann mentioned the possibility of a strike to Director of Operations Mike Joseph.  Hehemann testified that Joseph said that if the drivers struck, ﬁyou won™t be working here any more, and that would be it for you.ﬂ   On June 26, the Union began a strike that lasted 24 hours.  During the strike, Joseph came to the picket line and told Hehemann that the union representatives ﬁjust cost you guys allŠcost all you guys your jobs.ﬂ  On June 27, the Union made an unconditional offer to return to work.  When the drivers reported to work, how-ever, Joseph did not allow them to work.  Joseph told Hehemann that the Respondent was ﬁnot in need of [Lo-cal] 957™s servicesﬂ and that Joseph would contact He-hemann if or when he was to work again.  Hehemann restated his desire to return.  Hehemann testified that Joseph then said, ﬁ[W]ell, the problem isn™t with you as a driver, but as long as you have 957, and he mentioned John Burns™ name, in particular, he didn™t see how the problem could be resolved.ﬂ4   3 All dates are in 1999 unless otherwise specified. 4 John Burns is the Union™s business agent. 339 NLRB No. 79  DAYTON NEWSPAPERS 651On July 1, the Respondent sent a letter to the Union re-
jecting its offer to return to work.  The Respondent at-
tached copies of two form letters, which the Respondent 
sent to two separate groups of drivers that same date.  
One letter, sent to each of the 18 most senior drivers, 
informed these drivers that
 they were being placed on 
unpaid leave until they ga
ve an ﬁacceptable commit-
mentﬂ to make deliveries without disruption.
5  The other 
letter, sent to each of the 13 l
east senior drivers, informed 
these drivers that they were being laid off.  In contrast to 
the letter sent to the driver
s placed on unpaid leave, the letter to the laid-off drivers said nothing about the possi-

bility of returning to work upon making an ﬁacceptable 
commitment.ﬂ  Therefore, for 
purposes of this case, the drivers fall into two groups:  the 13 drivers who were 
laid off, and the 18 drivers who were locked out and 
placed on unpaid leave.  Also about July 1, Joseph began calling the 18 locked-out drivers and asking them to come in for one-on-one 

meetings with him.  During those meetings, Joseph told 
the drivers that they could return to work if they prom-
ised to work without interruption.  Joseph said that this 
would include crossing future picket lines.  One driver 
testified that Joseph asked 
him for a ﬁverbal agreement 

 . . . not to honor any job action called upon by the Team-
sters 957.ﬂ  Some drivers agreed and returned to work on 
these terms, others did not agree, and still others declined 
to come in for a meeting.
6   About July 11, the Respondent began advertising for 
new drivers.  It did not recall the 13 laid-off drivers, al-

though it rehired two of them as new employees.  Fur-
thermore, it did not pay the laid-off drivers their ﬁstay to 
the endﬂ bonuses. 
During July and August, the parties continued to nego-
tiate for a new agreement and over the conditions for 
ending the lockout.  The Respondent continued to de-
mand that the Union give assurances against further work 
stoppages, but the Respondent was reluctant to define 

what those assurances should be.  For example, on July 
19, the Respondent said it would need ﬁnoticeﬂ of future                                                           
 5 The Union filed an unfair labor practice charge alleging that the 
Respondent violated Sec. 8(a)(3) a
nd (1) by locking out the drivers on 
June 27, and refusing to allow them to return to work.   The Regional 
Director dismissed the charge, and the General Counsel denied the 
Union™s appeal, on the basis that the Respondent™s need for timely 
delivery of its newspaper was a legitimate and substantial business 
justification for locking out the drivers and conditioning reinstatement 
upon their assurances that they woul
d not engage in additional strikes 
during the transition to the new plant.  With regard to the lockout, the 
complaint in this case alleges that 
the Respondent unlawfully refused to 
reinstate the locked-out drivers as of December 27.  Therefore, we 
presume, as the judge did, that a 
lawful lockout was in place until that time.   
6 Eventually, 9 of the 18 were reinstated through these meetings. 
strikes and some assurance regarding intermittent strikes, 
but ﬁdid not want to say something specific that would 
sound like a demand, when in fact there is so much un-
certainty about what we legitimat
ely need . . . .ﬂ  On July 
21, the Respondent stated:  ﬁAt this point we have little 
information or time, and no input from you, to make a 
meaningful demand . . . . For now, as an opening propo-

sition, we are asking for some assurances that work and 
new plant transition can continue with little or no inter-
ruption until the transition is completeŠafter that, some 
type of advance notice (a few weeks might be enough, 
maybe less) before striking would be required.ﬂ 
About July 19, the Respondent added a second condi-
tion for reinstatement of the remaining locked-out driv-
ers:  in addition to giving assurances against further work 
stoppages, the Union must agree to accept ﬁoperational 
changesﬂ the Respondent had made since the strike.  
When the Union asked what operational changes the Re-
spondent had made, the Respondent gave a partial list, 
but stated that the list woul
d keep changing in the com-
ing weeks and months.
 Meanwhile, the Respondent continued its transition to 
the new plant.  On August 28, the Respondent transferred 
the last of its printing to the new plant.  
On December 23, the Union made a written offer to re-
turn to work on behalf of the locked-out drivers.  It of-

fered to return ﬁwith the assu
rances that there would be 
no work stoppages, strikes or other slowdowns for the 
same period of time agreed to
 by the locked out drivers that the Company has allowed to return to work [i.e., the 
drivers reinstated after meeting with the Respondent on 
an individual basis], and providing the same notification 
agreed to by those same lock
ed out drivers that the Com-
pany allowed to return to work.ﬂ     The Respondent did not accept the Union™s December 
23 offer.  Instead, on Decembe
r 27, the Respondent sent a letter to the Union claiming that there were ﬁa number 

of changed circumstances in recent monthsﬂ that ﬁmay 
impact our position regarding a return to work for the 
employees locked out.ﬂ  The Respondent listed the al-
leged changed circumstances, which included, among 

other things, ﬁ[h]iring of replacement workers who are 
already trained to work in the new operation,ﬂ ﬁ[c]hanges 

in relative bargaining strength as a result of the failed 
strike,ﬂ and ﬁ[c]ontinued operational changes tied to the 
new plant.ﬂ 
On December 28, the Union responded with a letter re-
iterating its assurances against work disruption, noting 
that none of the ﬁchanged circumstancesﬂ listed by the 
Respondent should affect a return to work, and empha-
sizing that the locked-out drivers were all long-term, 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 652capable employees who were qualified to perform the 
Respondent™s work.  The letter also stated in part:  
In regard to the ‚operational changes tied to the new 

plant,™ while those changes might be subject to further 
negotiations between the Company and the Union, they 
have absolutely nothing to do with the unconditional 
offer to return to work made by Local 957 and the driv-

ers who have not yet been allowed to return to work.   
On February 4, the parties met to discuss the rein-
statement issue further.  At that meeting, the Respondent 
distributed a memorandum stating that ﬁnothing in the 
union™s recent correspondence reasonably permits or 
requiresﬂ reinstatement of th
e locked-out drivers.  The 
memorandum then set forth a long list of additional is-

sues the parties would need to address before the rein-

statement issue could be reso
lved, including such issues 
as whether the Union or the drivers ﬁmight be lying,ﬂ 
how the Respondent could be sure the Union would not 
ﬁsecretly authorizeﬂ a wildcat strike, and whether the Union would post a bond to secure its promise against 

unannounced work stoppages.
7  The February 4 memo-
randum was the Respondent™s last communication re-
garding the conditions for re
instatement of
 the locked-out drivers.  The Respondent has not reinstated the 
locked-out drivers, other than those drivers discussed 
above who met with the Respondent on an individual 
basis in July. The judge found that the Respondent violated Section 
8(a)(1) by threatening employees with job loss for strik-

ing and by inducing the employees to rid themselves of 
the Union.  He also found that the Respondent violated 
Section 8(a)(5) and (1) by bypassing the Union and deal-
ing directly with the drivers to reinstate them in ex-
change for a waiver of their right to strike.  The judge 
further found that the Respondent violated Section 
8(a)(3) and (1) by failing to reinstate the 13 drivers upon 
the Union™s June 27 offer to return to work, by laying 
them off and failing to recall 
them because they struck, 
and by denying them the ﬁstay to the endﬂ bonus.  Fi-
nally, he found that the Respondent violated Section 
8(a)(3) and (1) by refusing to
 reinstate the 9 remaining 
locked-out drivers upon the Union™s December 23 offer 
to return to work.  As stat
ed below, we agree that the Respondent committed each of these violations. 
                                                          
 7 The relevant portions of the 
Respondent™s February 4 memoran-
dum are quoted in par. 37 of the judge™s decision. 
II. ANALYSIS A. Alleged Threats of Job Loss and Inducement to Em-
ployees to Rid Themselves of the Union, in Violation of Section 8(a)(1) 
1. Threat of job loss at June 1999 employee meeting 
The judge found that the Respondent violated Section 
8(a)(1) when Joseph told Hehemann during an early June 
meeting that if the drivers struck, ﬁyou won™t be working 
here any more, and that would be it for you.ﬂ  We agree 
with the judge that this statement was a threat of job loss 

in the event of a strike a
nd therefore violated Section 8(a)(1).  The Respondent argues that the judge erred in finding 
this violation because hi
s finding was based on Hehe-mann™s uncorroborated testimony, which the Respondent 
contends was contradicted by the testimony of employee 
Terry Glueckert.  The Respondent relies on the Sixth 
Circuit™s decision in 
NLRB v. Cook Family Foods, Ltd
., 47 F.3d 809, 816 fn. 5 (6th Cir. 1995).  In that case, the 
court stated that it has declined ﬁto uphold unfair labor 
practice findings that rest upon the uncorroborated testi-
mony of persons who stand to receive backpay if the 
findings are upheld.ﬂ  Not only were the witnesses in 
Cook
 uncorroborated, but their version of events was 
contradicted by all of the disinterested witnesses who 
testified on the issue.  See id.  The court therefore found 
that ﬁthe evidence as a wholeﬂ did not support the finding 
of an unfair labor practice.  Id.  
The principles of Cook
 do not preclude us from finding 
an unlawful threat.  First, we do not agree that Glueckert clearly contradicted Hehemann™s testimony that the 
threat occurred.  Gl
ueckert testified that
 he ﬁdid not hearﬂ any threats.  Second, as noted by the judge, Joseph did 
not deny that he made the threat.  Joseph testified gener-
ally about the meeting and stat
ed that the possibility of a strike was discussed, but he
 was never asked to confirm 
or deny making the statement that Hehemann attributed 
to him.   Under these circumstances, considering the evi-
dence as a whole, we agree with the judge that the Re-
spondent violated Section 8(a)(1) by threatening employ-
ees with job loss if they were to strike.  
2. Threat of job loss on picket line 
The judge also found that the Respondent violated 
Section 8(a)(1) when Joseph told Hehemann on the 
picket line that the union repr
esentatives ﬁjust cost you guys allŠcost all you guys your jobs.ﬂ  The judge found 
that Joseph™s statement was a 
threat that the employees 
had lost their jobs by striking.  For the reasons stated by 
the judge, we agree that Joseph™s statement violated Sec-
tion 8(a)(1).   
 DAYTON NEWSPAPERS 6533. Inducement to employees to
 rid themselves of the  
Union in order to return to work 
The judge further found that the Respondent violated 
Section 8(a)(1) by inducing the drivers to rid themselves 
of the Union when they sought to return to work the day 
after the strike.  The judge relied on Joseph™s statement 
to Hehemann, as Hehemann was attempting to return to 

work, that the Respondent was ﬁnot in need of 957™s ser-
vicesﬂ and that Joseph did not see how the ﬁproblemﬂ 
could be resolved as long as Hehemann was represented 
by Teamsters Local 957 and its business agent, John 
Burns.  For the reasons stated by the judge, we agree that 
Joseph™s statement violat
ed Section 8(a)(1).  
B. Alleged Direct Dealing with Employees in Violation of 
Section 8(a)(5) and (1) 
We agree with the judge, for the reasons stated in his 
decision, that the Respondent violated Section 8(a)(5) 

and (1) by bypassing the Union and dealing directly with 
employees through a series of one-on-one meetings be-
ginning about July 1, in which Joseph asked for each driver™s commitment to work without interruption, in-
cluding crossing picket lines, in exchange for being al-
lowed to return to work.   
The Respondent argues that it was simply communi-
cating an offer of reinstatemen
t directly to the drivers, 
and that its conduct was therefore lawful under 
U.S. Ecology Corp.,
 331 NLRB 223 (2000), enfd. 26 Fed. 
Appx. 435 (6th Cir. 2001).  We find 
U.S. Ecology
 distin-
guishable.  In that case, employees engaged in a strike 
prior to impasse.  In response to the strikers™ inquiries, 
the employer sent a letter to the strikers stating that they 
could return to work and ﬁfor the time beingﬂ receive the 
same wages and benefits th
ey had received before the 
strike.  The Board found that the employer did not en-
gage in unlawful direct dealing, emphasizing that the 
employer could not lawfully offer the strikers any terms 
other than those existing befo
re the strike, because the parties had not bargained to impasse.  The Board rea-
soned, ﬁWe do not believe that, merely by stating (in 
response to employee inquiries) the only employment 
conditions it could lawfully offer under the circum-
stances, the Respondent can reasonably be found to have 
‚eroded the Union™s position as exclusive representa-
tive.™ﬂ  331 NLRB at 226. 
Here, the Respondent went far beyond merely com-
municating an offer of reinstatement.  As of July 1, the 

approximate date the Respondent began contacting the 
drivers for one-on-one meetings, the Respondent had 
made only a general demand from the Union for an ﬁac-
ceptable commitmentﬂ to make deliveries without disrup-
tion.  Rather than clarifying to the Union what an ﬁac-
ceptable commitmentﬂ would involve, the Respondent 

instead discussed this issue directly with the drivers.  It 
sought to obtain from each dr
iver individually, in ex-change for returning to work, a broad and open-ended 
waiver of their Section 7 right to support future union 
strikes or picketing.  We find that such conduct clearly 
erodes the Union™s position as 
exclusive representative.  
We agree with the judge that the Respondent™s one-on-
one meetings with the drivers violated Section 8(a)(5) 
and (1).   C. Alleged Failure to Reinstate, Permanent Layoff, and 
Failure to Recall 13 Drivers in Violation of Section 
8(a)(3) and (1) 
The judge found that the Respondent violated Section 
8(a)(3) and (1) by failing to 
reinstate, permanently laying 
off, and thereafter failing to recall 13 drivers after the 
June 26 strike.
8  As explained below, we agree.
91. The Respondent did not prove a legitimate and sub-
stantial business justification for not reinstating all 13 
drivers on July 1 
The Union made an unconditional offer to return to 
work on behalf of the striking drivers on June 27.  In a 
letter to the Union dated July 1, the Respondent denied 
the offer and stated, in part, that it had laid off 13 drivers 
due to recent changes to its operation.  On the same date, 
the Respondent sent letters to the 13 drivers notifying 
them that they were being laid off.  We agree with the 
judge that these 13 drivers were not part of the lockout, 
which encompassed only the 18 drivers placed on unpaid 
leave. It is well settled that an employer violates Section 
8(a)(3) and (1) if it fails to 
reinstate strikers on their un-conditional offer to return to work, unless the employer 
can establish a ﬁlegitimate and substantial business justi-
fication[]ﬂ for failing to do so.  
NLRB v. Fleetwood 
Trailer Co.
, 389 U.S. 375, 378 (1967); 
Laidlaw Corp.,
 171 NLRB 1366 (1968), enfd. 414 F.2d 99 (7th Cir. 
1969), cert. denied 397 U.S. 920 (1970).  The Respon-
dent argues that it had already decided, before the strike, 
to lay off the 13 drivers in connection with its new plant 
                                                          
 8 The Respondent argues that the fa
ilure-to-recall allegation is barred by the 6-month time limitation of S
ec. 10(b), because the allegation was not expressly included in the 
charge and was not added to the 
complaint until May 2000.  However, 
the Respondent failed to raise its 
Sec. 10(b) defense until its posthearing brief, and has therefore waived it.  See Public Service Co
., 312 NLRB 459, 461 (1993). 
9 In finding the layoffs unlawful, 
we do not rely on the judge™s find-
ing, in par. 23 of his decision, that
 the layoffs were inherently destruc-tive of employee rights.  Furthermore, we do not rely on his finding, in 
par. 20 of his decision, that even assuming the 13 drivers were part of 
the lockout, the Respondent permanen
tly replaced them and therefore 
made the lockout unlawful as to these 13 drivers.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 654transition, and that it simp
ly accelerated the transition 
(and, consequently, the layoffs) after the strike.  There-
fore, the Respondent claims that it had a legitimate and 
substantial business justification for not reinstating the 
13 drivers.  
The Respondent™s transition plans called for layoffs on 
a staggered basis as the Respondent transferred printing 

operations to its new facility.  Brett Thurman, the Re-
spondent™s General Counsel 
and Human Resources Man-
ager, testified that ﬁprinting the newspaper [at the new 

plant] is what triggers our ability to drive bigger trucks 
and that triggers the layoffs.ﬂ  Under the Respondent™s 
transition plan, transfer of the printing was to occur in 
stages.  Thurman testified that the Respondent did accel-
erate the transition and begin some printing at the new 
plant immediately after the strike.  The judge found, and 
we agree, that it was lawful for the Respondent to change 
its transition schedule in view of the strike.  However, it 

is uncontested that the Respondent continued some print-
ing at the old plant through August 28.  In addition, 
Thurman testified that the Respondent did not com-
pletely switch over to using larger trucks until mid-
August at the earliest.  Theref
ore, because there was at least some driving work av
ailable when the employees 
offered to return to work on June 27, we reject the Re-
spondent™s argument that its transition to the new plant 
was a legitimate and substantial business justification for 
not reinstating any of the 13 drivers on July 1.  
We also reject the Respondent™s argument that it was 
justified in not reinstating the drivers on July 1 because 
they lacked the class A comme
rcial driver™s license en-
dorsement necessary to drive th
e large trucks used at the 
new plant.  The record shows that the Respondent was 
not certain that all of the drivers lacked class A endorse-
ments.  Furthermore, as noted above, the Respondent did 
not completely shift its operation to the large trucks until 
at least mid-August, well after the July 1 refusal to rein-
state.   As stated above, it was the Respondent™s burden to 
show a legitimate and substantial business justification 
for its conduct.  The Respondent™s asserted justifica-
tionsŠthat the drivers were unnecessary because of the plant transition, or unqualified because they lacked class A endorsementsŠwere not true for all 13 drivers as of 
July 1.  That is, the Respondent has not shown that all 13 
of the drivers were unnecessary or unqualified as of July 
1.  Therefore, we find that the Respondent has not shown 
a legitimate and substantial business justification for fail-
ing to reinstate any of the 13 drivers on that date, and we 
agree with the judge that the Respondent violated Section 
8(a)(3) and (1).10  2. The layoffs were unlawful under a 
Wright Line
  analysis We further find that the layoffs violated Section 
8(a)(3) and (1) under 
Wright Line
.11  In 
Wright Line
, the Board established an analy
tical framework for deciding 
cases turning on employer motivation.  To prove that an 
employment decision violated Section 8(a)(3) and (1), 
the General Counsel must first persuade, by a preponder-

ance of the evidence, that 
the employee™s protected con-
duct was a motivating factor in the employer™s decision.  

Once the General Counsel makes such a showing, the 
burden of persuasion ﬁshift[s] to the employer to demon-
strate that the same action 
would have taken place even in the absence of the protected conduct.ﬂ  
Wright Line
, supra at 1089. The elements commonly required to show 
discriminatory motivation are union activity, employer 

knowledge, and employer animus.  See 
Sears, Roebuck & Co.,
 337 NLRB 443 (2002). 
We find that the General Counsel has met his burden 
to show that protected activity was a motivating factor in 
the layoffs.  At the time of the layoffs, the employees had 
just engaged in a strike, and therefore the Respondent 
was well aware of their union activity.  The Respondent 
displayed its antiunion animus on June 26, when Joseph 
threatened employees on the 
picket line that the Union 
had just cost them their jobs, and again on June 27, when 
Joseph told Hehemann that he did not see how matters 
could be resolved as long as
 Hehemann (and, by implica-
tion, the other drivers) was represented by the Union.  
Just days after these unlawful statements, the Respondent 
laid off 13 drivers.  In addition, during the period July 
1999 through February 2000, the Respondent advertised 
for and hired 11 new drivers, presumably to replace the 
group of drivers it had locked out.  However, the Re-
spondent did not recall any of the laid-off drivers.  The Respondent rehired two laid-off drivers, but as new em-
ployees with no seniority.  See 
Lear Siegler, Inc.,
 277 NLRB 782 (1985) (laying off 
and failing to recall union-represented employees while simultaneously hiring new 
employees was evidence that 
protected activity was mo-
tivating factor in the layoffs). 
 Therefore, we find that the 
                                                          
 10 We leave to the compliance stage 
of this proceeding to determine 
how many and which of the 13 driver
s would have been reinstated on 
that date absent the Respondent™s discriminatory conduct. 
11 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. 
denied 455 U.S. 989 (1982); approved in 
NLRB v. Transportation 
Management Corp.,
 462 U.S. 393 (1983). 
 DAYTON NEWSPAPERS 655General Counsel has met his burden of showing that pro-
tected activity was a motivating factor in the layoffs.
12We further find that the Respondent failed to prove it 
would have laid off all 13 drivers on July 1, even in the 
absence of their protected conduct.  The Respondent ar-
gues that all 13 drivers were unneeded or unqualified due 
to the new plant transition.  We reject this argument for 

the reasons stated in section C,1 above.  Accordingly, we 
agree with the judge that the Respondent violated Section 
8(a)(3) and (1) by laying off the drivers and thereafter 
failing to recall them.  See 
Wright Line
, supra at 1089.  
D. Alleged Denial of Bonus to the 13 Drivers in Viola-
tion of Section 8(a)(3) and (1)
 The judge found that the Respondent violated Section 
8(a)(3) and (1) by denying the 13 drivers their ﬁstay to 
the endﬂ bonuses.  We agree.  The test for determining 
whether denial of a benefit to strikers violates Section 
8(a)(3) and (1) is set forth in Texaco, Inc., 285 NLRB 
241, 245Œ246 (1987).  Under 
Texaco, the General Coun-
sel has the prima facie burden to show some adverse ef-
fect of the benefit denial on employee rights.  The Gen-
eral Counsel can meet this burden by showing that (1) 
the benefit was accrued, and (2) the benefit was withheld on the apparent basis of the strike.  The burden then 

shifts to the employer to show a legitimate and substan-
tial business justification for denying the benefit.   
We find that the bonus was accrued.  In doing so, we 
reject the Respondent™s argument that the bonus was not 
accrued because the drivers failed to meet the condition 
that they remain ﬁactively at work, and in good standing, 
until their release dateﬂ (that is, until the Respondent laid 
them off).  The drivers were 
ﬁreleased,ﬂ or laid off, on 
July 1.  On its face, th
e bonus provision says nothing about a strike precluding the 
drivers from being ﬁactively 
at work and in good standing.ﬂ  Further, there is no evi-
dence that the parties intended a 1-day strike to disqual-
ify drivers from being ﬁactively at work and in good 
standing.ﬂ  To the contrary, several employees testified 
that they were never told the bonus would be unavailable 
if they struck.  The Union™s business representative testi-
fied that when the bonus was proposed by the Respon-
dent and discussed in bargaining, there was no discussion 
of what impact a strike might have on the bonus.  There-
fore, we find that as of July 1, the drivers remained ﬁac-
tively at work and in good standing.ﬂ  Accordingly, the 
bonus was accrued. We also find that the bonus was withheld on the ap-
parent basis of the strike.  Thurman testified that ﬁit 
                                                          
                                                           
12 In finding animus, we do not rely on Thurman™s statements (de-
scribed in pars. 5 and 6 of the j
udge™s decision) during his hearing 
testimony or during negotiations with the Union.  
wasn™t the strike for one dayﬂ that resulted in denial of 
the bonus, but ﬁthe combination of missing one day un-
announced and then not giving any reasonable work as-
surance afterward.ﬂ  However, as the judge found, the 
Respondent clearly stated after the strike that work as-
surances would have ﬁno effect on the layoffs.ﬂ  Thus, on 
July 22, the Respondent stated in a memorandum to the 

Union:  ﬁThere is no change in our position.  The layoffs 
are unconditional, and are based solely on the changes in 
our operation since the strike.  Assurances regarding dis-
ruptions will have no effect on the layoffs, but are impor-
tant concerning employees who have not been laid off.ﬂ 
Furthermore, the July 1 letters to the 13 laid-off drivers 
(in contrast to the letters to the 18 drivers placed on un-
paid leave) said nothing about the possibility of returning to work after giving work assurances.  The Respondent 
cannot fault the laid-off drivers for failing to give work 
assurances when it made cl
ear that such assurances 
would have no effect.  Having rejected the Respondent™s 
argument that it withheld th
e bonus because the drivers 
failed to give work assurances, we find that the Respon-
dent withheld the bonus on the apparent basis of the 
strike.  Therefore, the General Counsel has met his bur-
den under Texaco to show that the denial of the bonus 
adversely affected employee rights. 
The burden then shifts to the Respondent to show a le-
gitimate and substantial business justification for denying 

the benefit.  We find that the Respondent has failed to do 
so.  As explained above, the Respondent™s asserted busi-
ness justification is that the laid-off drivers failed to give 

ﬁreasonable work assurances.ﬂ  We reject that argument 
for the reasons stated above.  Consequently, we agree 
with the judge that the Respondent violated Section 
8(a)(3) and (1) by denying the 13 drivers their ﬁstay to 
the endﬂ bonuses.
13   E. Alleged Failure to Reinstate Locked-Out Drivers in Violation of Section 8(a)(3) and (1) 
The judge found that the Respondent violated Section 
8(a)(3) and (1) by failing to reinstate the locked-out driv-
ers after the Union™s December 23 offer to return to 
work.  For the reasons stated below, we agree.    13 We do not rely on the judge™s findi
ngs, in par. 29 of his decision, 
that the denial of the bonus was inherently destructive of employee 
rights and a unilateral change in term
s and conditions of employment in 
violation of Sec. 8(a)(5) and (1).   
Member Schaumber agrees that the Respondent™s denial of the bo-
nuses to the drivers scheduled for futu
re layoff violated Sec. 8(a)(3) and 
(1).  The sole condition for the driv
ers™ receipt of the bonuses was that they remained ﬁactively at work and in good standing.ﬂ  The Respon-

dent™s wrongful layoff of the drivers made it impossible for them to 
meet this condition. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 6561. Legal framework 
The burden is on an employer to prove a legitimate 
and substantial business justification for failing to rein-
state economic strikers.  
NLRB v. Fleetwood Trailer Co.,
 supra, 389 U.S. at 378; 
Laidlaw,
 supra, 171 NLRB at 
1368.  In the present case, the Respondent™s asserted 
business justification is that it lawfully locked out the 
striking drivers.  The Respondent claims that it was enti-
tled to condition reinstatement on the Union™s fulfillment 
of two requirements:  some type of assurance against 
further work stoppages, and agreement to accept ﬁopera-
tional changesﬂ made after the strike.  The Respondent 
argues that it lawfully continued the lockout and denied 
reinstatement even after th
e Union™s December 23 offer, 
because the Union did not agree to the operational 
changes.   As the judge noted, however, a fundamental principle 
underlying a lawful lockout is that the Union must be 
informed of the employer™s demands, so that the Union 
can evaluate whether to accept them and obtain rein-
statement.  The judge cited 
Eads Transfer
, 304 NLRB 
711 (1991), enfd. 989 F.2d 373 (9th Cir. 1993).  In 
Eads, the employer refused to reinstate economic strikers after 

their unconditional offer to return.  Several months later, 
the employer announced for the first time that reinstate-
ment would be conditioned on a signed contract.  Be-
cause the employer had not timely informed the strikers 

that it was locking them out 
until a contract was reached, the Board found the failure to reinstate unlawful.  The 

Board held: 
[W]e conclude that an employer can only justify its 
failure to reinstate economic strikers ﬁfor legitimate and 
substantial business reasonsﬂ based on a ﬁlockoutﬂ by 
its timely announcement to the strikers that it is locking 
them out in support of its bargaining position.  For only 
after the employer has info
rmed the strikers of the 
lockout can the strikers knowingly reevaluate their po-

sition and decide whether to accept the employer™s 
terms and end the strike or to take other appropriate ac-
tion. 
The Ninth Circuit agreed with the Board™s reasoning 
and enforced its Order.  The court stated: Without notice of the lockout, the strikers did not know 
what was at risk.  Had the employees been timely in-
formed of the lockout they could have reevaluated their 
positions and taken appropriate actions in reaching a 
new bargaining agreement.   
989 F.2d at 377.  See also 
Ancor Concepts, Inc.,
 323 NLRB 
742, 745 (1997), enf. denied 166 F.3d 55 (2d Cir. 1999) 
(locked-out employees were falsely told they had been per-
manently replaced, which ﬁc
ould have reasonably caused 
the strikers confusion in evaluating their bargaining 

strengthﬂ; therefore, strikers ﬁcould not intelligently evaluate 
their positionﬂ under 
Eads).14The judge concluded that the Respondent violated Sec-
tion 8(a)(3) and (1) by failing to reinstate the locked-out 
drivers.  In doing so, he found, in part, that the Respon-
dent did not clearly state the conditions the Union must 
meet to end the lockout, as required by 
Eads.   We agree with the judge that the Respondent™s failure 
to reinstate the drivers was unlawful under this principle.  
Unlike the employees in 
Eads, the drivers in the present 
case were informed that they 
were locked out.  See also 
NLRB v. Ancor Concepts, 166 F.3d at 58.  Nevertheless, 
in order for employees to ﬁknowingly evaluate their posi-
tionﬂ as required by 
Eads, the employees must not only 
be informed that they are lo
cked out, but they must be 
clearly and fully informed of the conditions they must 

meet to be reinstated.  In the present case, the Respon-
dent denied the Union™s December 23 offer to return to 
work, claiming that the Union had not accepted the Re-
spondent™s conditions.  However, we find that the Re-
spondent had not clearly and fully set forth those condi-
tions.  Instead, as explained below, the Respondent pre-
sented the Union with unclear and changing conditions 
that, in our view, became a ﬁmoving target.ﬂ  Under these 
circumstances, the Union could not intelligently evaluate 
its position and obtain reinstatement.  The Respondent 

therefore violated Section 8(a)(3) and (1) by refusing to 
reinstate the drivers after the Union™s December 23 offer 
to return to work. 
2. ﬁOperational changesﬂ condition 
One of the Respondent™s conditions for reinstatement 
was that the Union accept ﬁoperational changesﬂ the Re-

spondent had made since the strike.  The Respondent 
first made this demand during negotiations on July 19, a 
few weeks after the strike.  In response, the Union asked 
what changes had been made.  The Respondent initially 
claimed that that information was ﬁnot relevant.ﬂ  When 

pressed, the Respondent gave the Union a partial verbal 
list of the changes, but emphasized that the list was not 
complete and was ﬁoff the top of [Director of Operations 
Mike Joseph™s] head.ﬂ15  The Respondent told the Union 
that the list would ﬁkeep ch
anging in the coming weeks 
                                                          
 14 In denying enforcement in 
Ancor Concepts, the court did not reject 
the principle that locked-out employ
ees must be able to intelligently 
reevaluate their position.  Significantly, although the court disagreed 
with the Board™s interpretation of, and reliance on, certain facts, it 
found that the employer clearly conveyed to the employees why it was 
not willing to take them back. 
15 Although some of the changes on the partial list had been dis-
cussed prior to the strike, in negotiations over the new plant transition, 
the Union™s business representative testified that other changes listed 
by the Respondent had not previously been discussed. 
 DAYTON NEWSPAPERS 657and months.ﬂ  According to the Respondent™s July 19 
bargaining notes, the Respondent also told the Union that 
there were various reasons fo
r the changes; some were 
ﬁdriven by the transition, some of it because the transi-
tion has been on an expedited basis under the Plan B that 
was forced on us, other changes by other things . . . .ﬂ
16   On September 13, the Union made an information re-
quest seeking, in part, a description of ﬁ[a]ll operational 
changes implemented by the Company since June 27, 
1999 up to the present date including, but not limited to, 
those changes implemented as
 a result of the Company™s 
move to the Franklin facility.ﬂ  There is no evidence that 
the Respondent provided this information before the Un-
ion™s December 23 offer to return to work.   
On December 23, the Union made its written offer to 
return the locked-out driver
s to work, offering the same 
assurances against further work stoppages that had been 
offered by the individual drivers reinstated in July.  The 
Respondent did not accept the Un
ion™s offer.  Instead, on December 27, the Respondent sent a letter to the Union 

claiming that there were ﬁa 
number of changed circum-
stances in recent monthsﬂ that ﬁmay impact our position 
regarding a return to work for the employees locked out.ﬂ  
The Respondent listed ﬁ[c]ontinued operational changes 
tied to the new plantﬂ as one of the changed circum-
stances, but did not specify what those ﬁcontinuedﬂ 
changes were.  Moreover, the Respondent™s letter went 

beyond simply demanding acceptance of those changes 
and suggested, without further explanation, that the 
locked-out drivers did not yet have ﬁproper trainingﬂ and 
therefore were not even qualified to perform work at the 
Respondent™s ﬁnew operation.ﬂ  
                                                          
 16 The Respondent argues that in a July 21 memorandum, it limited 
its demand to acceptance of whatever operational changes were not 
ﬁinconsistentﬂ with its prestrike contract offer.  However, the Respon-
dent still did not explain the full array of changes it had made that it 
considered ﬁconsistentﬂ with its contr
act offer.  Moreover, even if the 
Respondent had done so, and wa
s demanding acceptance only of 
clearly-delineated operational changes that it had proposed prior to the 

strike, the Respondent has offered 
no reason for imposing this condi-
tion only on the drivers for whom the 
Union was negotiating reinstate-
ment, and not on the individual driv
ers reinstated during the Respon-
dent™s direct dealing meetings in July.  The Respondent stated that it 
was concerned about potential grievan
ces over the operational changes.  
However, the Respondent, in its one-on-one meetings with the indi-
vidually reinstated drivers, did not demand that those drivers agree not 
to challenge or grieve the changes.
  Indeed, the evidence suggests just 
the opposite.  The Respondent prepared
 a written, internal series of questions and answers to guide its 
discussions during those one-on-one 

meetings.  The only reference to ﬁoperational changesﬂ is the following 
statement:  ﬁUntil you are allowed to
 return to work, we are permitted 
by law to make legitimate operati
onal changes that may not comply 
with certain seniority procedures.  Af
ter you return to work, things will go back the way they were.ﬂ It is in this context that the Union sent its December 28 
response, stating that the operational changes might be 
subject to further negotiations, but had ﬁnothing to doﬂ 
with the offer to return to
 work.  Under these circum-
stances, we reject the Respondent™s argument that it law-
fully refused to reinstate th
e drivers because the Union™s December 28 letter rejected the operational changes.  The 
Union™s letter stated that operational changes were ap-
propriate for future bargaining.  Therefore, the letter is 
consistent with a finding that the Respondent had not yet 
given the Union a full and complete description of the 
changes that had been made.  Even if the Union™s letter 
was an express rejection of the demand that the Union 
accept the changes, under the principle of Eads, the Re-spondent cannot deny reinstatement on the basis that the 
Union failed to meet a condition that was never clearly 
explained.   
3. Assurances against work stoppages and  
other conditions 
Also as a condition of reinstatement, the Respondent 
demanded that the Union give some type of assurance 
against further work stoppages.  In its December 23 let-
ter, the Union gave such assu
rances.  It offered the same 
assurances given by the individual drivers whom the Re-
spondent had reinstated through one-on-one meetings in 
July.  In response, however, the Respondent obfuscated 
the ﬁwork assurancesﬂ condition and even appeared to 
add new conditions for reinstatement. 
For example, the Respondent™s December 27 letter 
claimed that ﬁchanged circumst
ances . . . may impact our 
position regarding a return to work . . . .ﬂ  The Respon-
dent™s letter described ﬁjust a fewﬂ of these changed cir-
cumstances.  In addition to the ﬁcontinued operational 
changesﬂ mentioned above, th
e alleged changed circum-
stances affecting reinstatem
ent included the following:  
ﬁ[v]arious union and employee unfair labor practices,ﬂ 

ﬁ[v]arious union and employee criminal acts,ﬂ ﬁ[h]iring 
of replacement workers who ar
e already trained to work 
in the new operation,ﬂ and ﬁ[c]hanges in relative bargain-
ing strength as a result of the failed strike.ﬂ  In the same 
letter, the Respondent raised several additional issues:  

(1) that the Union™s December 23 offer did not offer any 
ﬁcollateralﬂ or ﬁmeaningful remedyﬂ if the Union failed 
to live up to its promise to refrain from unannounced 
work stoppages; (2) that the locked-out drivers ﬁhave not 
had proper training for the new operationﬂ; (3) that the 
Union™s offer ﬁcomes right before the holidaysﬂ and the 
Respondent™s ﬁY2K adjustmentsﬂ; and (4) that the par-
ties were ﬁoperating in a unique fact and legal situation.ﬂ   
Furthermore, when on February 4, the parties met to 
discuss the reinstatement issue, the Respondent distrib-
uted a memorandum stating that ﬁnothing in the union™s 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 658recent correspondence reasonably permits or requiresﬂ 
reinstatement of the locked-
out drivers.   The memoran-
dum then made the Respondent™s demands even more 
unclear by raising numerous additional issues that would 
need to be addressed before 
the reinstatement issue could 
be resolved.  Among other things, the Respondent ques-

tioned whether the Union or the drivers it represented 

ﬁmight be lyingﬂ in giving their work assurances, how 
the Respondent could be sure the Union would not ﬁse-
cretly authorizeﬂ a wildcat 
strike, whether the Union would post a bond to secure its promise against unan-
nounced work stoppages, and whether the individual 
drivers would provide ﬁsecurityﬂ or a ﬁmeaningful rem-
edyﬂ against work stoppages.  This February 4 memo-
randum was the Respondent™s last communication re-
garding conditions for reinstatement.    
4. Conclusion 
As the judge recognized, a fundamental principle un-
derlying any lawful lockout is that the union may end the 
lockout, and return the employees to work, by agreeing 
to the employer™s demands.  Therefore, the union must 
be fully informed of those demands.  See 
Eads, supra at 712 (locked-out employees must be able to ﬁknowingly 

reevaluate their position and 
decide whether to accept the employer™s termsﬂ).  
In the present case, we agree with the judge that the 
Respondent failed to give the Union a clear set of condi-
tions for reinstatement.  The Respondent imposed the 
ﬁoperational changesﬂ conditi
on without fully explaining 
what the operational changes were.  Furthermore, after 
the Union™s December 23 offer of assurances against 
further work stoppages, the Respondent, in its December 
27 and February 4 corresponden
ce, continued to revise 
its demands on that issue.  Finally, the Respondent™s De-
cember 27 letter listed new conditions, aside from rea-
sonable work assurances and acceptance of the opera-
tional changes, that ﬁmay impact our position regarding a 
return to work.ﬂ  In short, the Respondent™s conditions 

for reinstatement became a ﬁm
oving target.ﬂ  Because the Respondent™s demands were unclear, the Union was un-
able to intelligently evaluate its position, and therefore 
was powerless to end the lockout and obtain reinstate-
ment of the drivers.  Accordingly, we find that the Re-
spondent violated Section 8(a)(3) and (1) by failing to 
reinstate the locked-out drivers on and after December 
27. ORDER The National Labor Relations Board orders that the 
Respondent, Dayton Newspapers
, Inc., Dayton, Ohio, its 
officers, agents, successors, and assigns, shall 1. Cease and desist from 
(a) Threatening its employees that they will lose their 
jobs if they strike. 
(b) Telling its employees that General Truck Drivers, 
Chauffeurs, Warehousemen and Helpers, Local Union 

No. 957, an affiliate of the International Brotherhood of 
Teamsters, AFLŒCIO (the Union), has cost them their 
jobs by calling a strike. 
(c) Encouraging its employees to rid themselves of the 
Union by implying that they cannot be returned to work 

from a strike while the Union and its business agent rep-
resented them. 
(d) Placing its employees in layoff status, and failing 
and refusing to recall them, because they have engaged 
in a strike. (e) Failing and refusing to reinstate economic strikers 
in the absence of a legitimate and substantial business 

justification. 
(f) Failing and refusing to pa
y its employees placed in 
layoff status bonuses owed pursuant to a ﬁstay to the 

endﬂ package agreed to with the Union. 
(g) Bypassing the Union and dealing directly with its 
unit employees with regard to waivers of their right to 

engage in a strike. 
(h) Failing and refusing to reinstate its locked-out em-
ployees following the Union™s December 23, 1999 offer 

to return to work, without giving the Union clear condi-
tions for reinstatement. 
(i) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) Within 14 days from the date of this Order, offer 
James Lawson, Jack Truxel, Steve Watkins, Terry 
Glueckert, Larry Siscoe, Gary Walter, Jerry Smith, 
Robert Spreny, Kenneth Gordon, Robert Mays, Johnny 
Fleming, Robert Michigan, and Thomas Dineen full rein-
statement to their former positions or, if those positions 
no longer exist, to substan
tially equivalent positions, without prejudice to their seniority or any other rights or 

privileges previously enjoyed, dismissing, if necessary, 

any employees hired to replace them, so long as positions 
exist that have not been filled by Brian Acton, Edgar 
Davenport, Dale Dorsten, Martin Pulley, Peter Thomp-
son, Edward Wilke, Michael Howard, Kenneth Marshall, 
and Timothy Hehemann (collectively, the ﬁlocked-out 
employeesﬂ).  In the event 
that, following the discharge 
of replacement employees and the reinstatement of the 
locked-out employees, there are not enough remaining 
positions available for James Lawson, Jack Truxel, Steve 
Watkins, Terry Glueckert, Larry Siscoe, Gary Walter, 
Jerry Smith, Robert Spreny, Kenneth Gordon, Robert 
 DAYTON NEWSPAPERS 659Mays, Johnny Fleming, Robert Michigan, and Thomas 
Dineen, they shall retain their recall rights as they existed 
on June 27, 1999. (b) Make James Lawson, Jack Truxel, Steve Watkins, 
Terry Glueckert, Larry Siscoe, Gary Walter, Jerry Smith, 

Robert Spreny, Kenneth Gordon, Robert Mays, Johnny 
Fleming, Robert Michigan, and Thomas Dineen whole 
for any loss of earnings and other benefits suffered as a 
result of the discrimination against them, in the manner 
set forth in the remedy section of the decision.   
(c) Make James Lawson, Jack Truxel, Steve Watkins, 
Terry Glueckert, Larry Siscoe, Gary Walter, Jerry Smith, 

Robert Spreny, Kenneth Gordon, Robert Mays, Johnny 
Fleming, Robert Michigan, and Thomas Dineen whole 
for all benefits they were owed under its ﬁstay to the 
endﬂ package, including the $10,000 bonus, with interest 
as set forth in the remedy section of the decision.  
(d) Within 14 days from the date of this Order, remove 
from its files any reference to the unlawful layoffs, 
unlawful failure to reinstate, unlawful failure to recall, 
and the unlawful denial of the ﬁstay to the endﬂ bonus, 
and within 3 days thereafter notify the employees in writ-
ing that this has been done and that the layoffs, failure to 
reinstate, failure to recall, and bonus denial will not be used against them in any way. 
(e) Within 14 days from the date of this Order, offer 
Brian Acton, Edgar Davenport, Dale Dorsten, Martin 

Pulley, Peter Thompson, Edward Wilke, Michael How-
ard, Kenneth Marshall, and 
Timothy Hehemann full rein-
statement to their former positions or, if those positions 
no longer exist, to substan
tially equivalent positions, without prejudice to their seniority or any other rights or 
privileges previously enjoyed, dismissing, if necessary, 
any employees hired to replace them
. (f) Make Brian Acton, Edgar Davenport, Dale Dorsten, 
Martin Pulley, Peter Thompson, Edward Wilke, Michael 

Howard, Kenneth Marshall, and Timothy Hehemann 
whole for any loss of earnings and other benefits suffered 
as a result of the discrimination against them, in the 
manner set forth in the remedy section of the decision. 
(g) Within 14 days from the date of this Order, remove 
from its files any reference to
 the unlawful failure to re-
instate Brian Acton, Edgar Davenport, Dale Dorsten, 
Martin Pulley, Peter Thompson, Edward Wilke, Michael 
Howard, Kenneth Marshall, and Timothy Hehemann, 
and within 3 days thereafter notify each of them in writ-
ing that this has been done and that the failure to rein-
state will not be used against them in any way. 
(h) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 
good cause shown, provide at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-
cial security payment records, timecards, personnel re-

cords and reports, and all other records, including an 
electronic copy of such records if stored in electronic 
form, necessary to analyze the amount of backpay due 
under the terms of this Order. 
(i) Within 14 days after service by the Region, post at 
its facilities in Dayton and Franklin, Ohio, copies of the 

attached notice marked ﬁAppendix.ﬂ
17  Copies of the 
notice, on forms provided by the Regional Director for 

Region 9, after being signed by the Respondent™s author-
ized representative, shall be posted by the Respondent 
and maintained for 60 consecutive days in conspicuous 
places including all places where notices to employees 
are customarily posted.  Reasonable steps shall be taken 
by the Respondent to ensure that the notices are not al-
tered, defaced, or covered by any other material.  In the 
event that, during the pendenc
y of these proceedings, the Respondent has gone out of business or closed the facil-
ity involved in these proceedings, the Respondent shall 
duplicate and mail, at its own expense, a copy of the no-
tice to all current and former
 employees employed by the 
Respondent at any time since June 1, 1999. 
(j) Within 21 days after service by the Region, file 
with the Regional Director a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply with this Order.  
IT IS FURTHER ORDERED that the complaint is dismissed 
insofar as it alleges violations of the Act not specifically 

found. APPENDIX NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated Federal labor law and ha
s ordered us to post and obey 
this notice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join, or assist any union 
Choose representatives to bargain with us on 
your behalf 
                                                          
 17 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 660Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT threaten our employees that they will 
lose their jobs if they strike. 
WE WILL NOT
 tell our employees that General Truck 
Drivers, Chauffeurs, Warehousemen and Helpers, Local 
Union No. 957, an affiliate of the International Brother-hood of Teamsters, AFL-CIO (the Union), has cost them 
their jobs by calling a strike. 
WE WILL NOT encourage our employees to rid them-
selves of the Union by implying that they cannot be re-
turned to work from a strike while the Union and its 
business agent represent them. 
WE WILL NOT place our employees in layoff status, and 
fail and refuse to recall them, because they have engaged 

in a strike. WE WILL NOT fail and refuse to reinstate economic 
strikers in the absence of a legitimate and substantial 

business justification. 
WE WILL NOT fail and refuse to pay our employees 
placed in layoff status bonuses owed pursuant to a ﬁstay 
to the endﬂ package agreed to with the Union. 
WE WILL NOT
 bypass the Union and deal directly with 
unit employees with regard to waivers of their right to 

engage in a strike. 
WE WILL NOT fail and refuse to reinstate our locked-
out employees after the Union™s offer to return them to 

work, without giving the Union clear conditions for rein-statement. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce employ
ees in the exercise of the rights guaranteed them by Section 7 of the Act. 
WE WILL, within 14 days from the date of the Board™s 
Order, offer James Lawson, Jack Truxel, Steve Watkins, 
Terry Glueckert, Larry Siscoe, Gary Walter, Jerry Smith, 
Robert Spreny, Kenneth Gordon, Robert Mays, Johnny 
Fleming, Robert Michigan, and Thomas Dineen full rein-
statement to their former positions or, if those positions 
no longer exist, to substan
tially equivalent positions, without prejudice to their seniority or any other rights or 

privileges previously enjoyed, dismissing, if necessary, 
any employees hired to replace them,
 so long as positions exist that have not been filled by Brian Acton, Edgar 

Davenport, Dale Dorsten, Martin Pulley, Peter Thomp-
son, Edward Wilke, Michael Howard, Kenneth Marshall, 
and Timothy Hehemann (collectively, the ﬁlocked-out 
employeesﬂ).  In the event 
that, following the discharge 
of replacement employees and the reinstatement of the 
locked-out employees, there are not enough remaining 
positions available for James Lawson, Jack Truxel, Steve 
Watkins, Terry Glueckert, Larry Siscoe, Gary Walter, 
Jerry Smith, Robert Spreny, Kenneth Gordon, Robert 
Mays, Johnny Fleming, Robert Michigan, and Thomas 
Dineen, they shall retain their recall rights as they existed 
on June 27, 1999.   WE WILL make James Lawson, Jack Truxel, Steve 
Watkins, Terry Glueckert, Larry Siscoe, Gary Walter, 
Jerry Smith, Robert Spreny, Kenneth Gordon, Robert 
Mays, Johnny Fleming, Robert Michigan, and Thomas 
Dineen whole for any loss of earnings and other benefits 

suffered as a result of the discrimination against them, 
with interest. 
WE WILL make James Lawson, Jack Truxel, Steve 
Watkins, Terry Glueckert, Larry Siscoe, Gary Walter, 
Jerry Smith, Robert Spreny, Kenneth Gordon, Robert 
Mays, Johnny Fleming, Robert Michigan, and Thomas 
Dineen whole for all benefits they were owed under our 
ﬁstay to the endﬂ package, including the $10,000 bonus, 
with interest.
  WE WILL, within 14 days from the date of the Board™s 
Order, remove from our files any reference to the unlaw-
ful layoff, failure to reinstate, failure to recall, and denial 
of ﬁstay to the endﬂ bonuses to James Lawson, Jack 
Truxel, Steve Watkins, Terry
 Glueckert, Larry Siscoe, 
Gary Walter, Jerry Smith, Robert Spreny, Kenneth 
Gordon, Robert Mays, Johnny Fleming, Robert Michi-
gan, and Thomas Dineen, and 
WE WILL, within 3 days 
thereafter, notify each of them in writing that this has 
been done and that the layoffs, failure to reinstate, failure 
to recall, and bonus denial will not be used against them 
in any way. 
WE WILL, within 14 days from the date of this Order, 
offer Brian Acton, Edgar Davenport, Dale Dorsten, Mar-
tin Pulley, Peter Thompson, Edward Wilke, Michael 
Howard, Kenneth Marshall, and Timothy Hehemann full 
reinstatement to their former positions or, if those posi-
tions no longer exist, to substantially equivalent posi-
tions, without prejudice to their seniority or any other 

rights or privileges previously enjoyed, dismissing, if 
necessary, any employees hired to replace them. 
WE WILL make Brian Acton, Edgar Davenport, Dale 
Dorsten, Martin Pulley, Peter Thompson, Edward Wilke, 

Michael Howard, Kenneth Marshall, and Timothy He-
hemann whole for any loss of earnings and other benefits 
suffered as a result of the discrimination against them, 
with interest.
 WE WILL, within 14 days from the date of this Order, 
remove from our files any reference to the unlawful fail-

ure to reinstate Brian Acton, Edgar Davenport, Dale Dor-
sten, Martin Pulley, Peter Thompson, Edward Wilke, 
Michael Howard, Kenneth Marshall, and Timothy He-
hemann, and 
WE WILL, within 3 days thereafter, notify 
 DAYTON NEWSPAPERS 661each of them in writing that 
this has been done and that the failure to reinstate will not be used against them in 
any way. 
DAYTON NEWSPAPERS, INC.   Donald A. Becher, Esq., for the General Counsel. James M. Hill, Esq. (McNamie & Hill Co., L.P.A.), 
of Beaver-creek, Ohio, and Brett Thurman, Esq., of Dayton, Ohio, for 
the Respondent. James R. Doll, Esq., 
for the Charging Party.  DECISION  FINDINGS OF FACT AND CONCLUSIONS OF LAW BENJAMIN 
SCHLESINGER, Administrative Law Judge. At 10 p.m. on Saturday, June 26, 
1999, General Truck Drivers, Chauffeurs, Warehousemen and Helpers, Local Union No. 957, 
an affiliate of the International Brotherhood of Teamsters, 
AFLŒCIO (the Union), struck and picketed Respondent Dayton 
Newspapers, Inc., for 24 hours.  As a result of this brief strike, 
the complaint alleges, Respondent laid off and did not recall 
many of its drivers, withheld benefits from them, and commit-
ted other acts in violation of Section 8(a)(3), (5), and (1) of the National Labor Relations Act. Respondent denies that it vio-
lated the Act in any manner.
1  Jurisdiction is admitted.  Res
pondent, a corporation, with its principal office and place of business in Dayton, Ohio, is en-
gaged in the publication of the Dayton Daily News, a daily 
newspaper. During the year 
ending March 24, 2000, Respon-
dent derived gross revenues in
 excess of $200,000, subscribed to various interstate news services, including the Associated 
Press, published various nationally syndicated features, includ-

ing Blondie, and advertised various nationally sold products, 
including automobiles manufactured by General Motors Corpo-
ration. I conclude that Respondent
 is an employer within the 
meaning of Section 2(2), (6), and (7) of the Act.  The Union has for over 40 years represented Respondent™s 
drivers who deliver its newspaper, either the finished one or 
different sections, such as preprinted advertisements or comics, 
to branches or distribution centers throughout the Dayton area 
that are put together and delivered by individual carriers who 
are independent contractors. Some drivers also deliver papers to 
hospitals and convenience stor
es. Respondent has recognized the Union as these employees™ exclusive representative in suc-
cessive collective-bargaining agreements, the most recent of 
which was effective by its 
terms from January 28, 1996, 
through November 15, 1998, and contained a provision that 
guaranteed the lifetime employment of 13 drivers. I conclude 
                                                          
 1 This case was tried in Dayton, Ohio, on August 7Œ9, 2000. The Un-
ion filed its charge in Case 
9ŒCAŒ36894 on July 7 and amended it on 
July 23 and November 29, 1999. The Union filed additional charges on 
August 12, 1999 (Case 9ŒCAŒ36981), and February 8, 2000 (Case 9Œ
CAŒ37385), the latter being amende
d on March 16, 2000. The second 
consolidated complaint was issued on March 24, 2000, and subse-
quently amended. The allegations of the complaint are supported by 
duly and timely filed charges, and I 
reject each of Respondent™s conten-tions, repeated throughout its brief, to the contrary.  
that the Union is a labor orga
nization within the meaning of Section 2(5) of the Act.  In the spring of 1998, Respondent advised the Union that it 
intended to build a new facility in Franklin, Ohio, about 18 
miles from where its 50Œ60-year-old building in downtown 
Dayton, with 30-year-old presses, was located. That facility 
was well past its prime. Th
e paper was published on many 
floors, and access to the loading docks was through a narrow 

entrance to the interior of the building, which limited the load-
ing of newspapers to 12-foot trucks. The new facility was to be 
ﬁstate-of-the-art,ﬂ enabling newspapers to be loaded into 45-foot trucks and distributed to 
the same centers as before, but 
requiring many fewer drivers because of the increased capaci-
ties of the larger trucks. As a result, Respondent advised John Burns, the Union™s vice president and business representative, 
that 13 drivers who had the least seniority, not another 18 driv-
ers, including those who were guaranteed their jobs, would be 
laid off. However, to induce those drivers to remain as employ-
ees until they were no longer needed, in October 1998 Respon-
dent offered all full-time empl
oyees and part-time employees 
with more than 1 year of service a ﬁstay to the end bonusﬂ of 

$10,000 or training for an ﬁAﬂ class commercial driver™s li-
cense (CDL), which would be required to drive the larger 
trucks and the dollar difference between the cost of that training 
and $10,000. Part-time employees with less than 1 year of ser-
vice were offered the same kind of bonus, but a reduced 
amount of $2500. The offer stated:  This offer is contingent upon the employees staying actively 
at work, and in good standing, until their release date. Release 
dates will be determined periodically, by seniority, based on 
operational needs and the transition schedule. As now 
planned, release dates should be in July, 1999. 
 Burns was advised of this o
ffer and not only did not oppose it 
but also appears to have agreed to it. On January 18, 1999, 
Respondent™s then human resources director, Madolyn 
Mumma, advised Burns that Respondent would begin layoffs of 
employees starting on April 15, 1999, and that additional lay-
offs were expected, on dates yet to be determined, throughout 
the rest of the year.  
Negotiations between the parties for a new agreement began 
in August 1998. When and why the otherwise cordial relation-
ship between the parties over many years deteriorated is not 
wholly clear. The presence of 
Brett Thurman, Respondent™s general counsel and soon-to-be human resources manager, at 
the negotiating table was not especially welcome because, by 
his own admission, he ﬁpissed people off.ﬂ He was replaced by 
Joseph, who tried to keep him quiet. Thurman clearly showed 
his distaste for the Union. He complained that the dealings 
began to deteriorate in 1996 when Respondent attempted to change the way it dealt with its
 Unions (Respondent dealt with other unions, including a different local of the Teamsters, rep-
resenting other groups of employees, and the Union, which 
represented five other units). Those other unions agreed to 
work with Respondent, but the Union balked. The Teamsters 
were ﬁpretty proud of the fact that they™re different.ﬂ They 
ﬁroutinely made fun of the other Unions. Called them pussy™s 
and John Burns said you want us to be your hay boy.ﬂ ﬁ[T]the 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 662Teamsters were just not going to take what the other Unions had agreed to.ﬂ  Thurman noted that he had collective-
bargaining agreements with nine of the ten non-Teamsters un-ions representing Respondent™s other employees. Although the 
Union ﬁdidn't stand in the way of everything . . . they certainly 
didn't cooperate on everything either.ﬂ He complained that the 
Union had filed ﬁprobably fifty labor board charges . . . in the 
last two yearsﬂ and that he anticipated ﬁthe possibility of har-
assment type lawsuit. Not because they really thought they 
could win but because it would be a way to harass us.ﬂ He 
complained of a loud Teamsters™ demonstration which had 
taken place outside Respondent™s facility in November 1998. 
He complained that the Union™s leadership was ﬁholding the 
employees hostage against their will.ﬂ I discredit Thurman™s 
denial that he bore no ﬁanti-Union animus.ﬂ  Burns, the Union™s chief negotiator, testified that the defin-ing moment in the sour relations between the parties came in 
late November 1998 when he and Newspaper Manager Mike Joseph agreed, at a session at wh
ich Thurman was not present, 
to resolve the issues that separated them and he agreed to 
schedule a ratification vote for the members. But, when he 
received what Joseph wrote, the document was completely 
inconsistent with what Joseph had promised; and Burns never let the members vote. Joseph seemed to think that what he 
wrote was exactly what he had o
ffered, and I credit him. What 
apparently upset Burns so much 
was omitted in a letter he sent 
to Joseph shortly after this incident, never complaining that 

Joseph went back on his word. Indeed, Thurman offered to let 
Burns pick any offer that Respondent had made on any of the 
points of contention and schedul
e a ratification vote. Burns 
never did that, either, indicating that he understood that he had 
made a bad deal at the bargaining table. And so I find that what 
Burns was complaining about was simply not true. On the other 
hand, Burns apparently realized that what he had agreed to with 
Joseph would not be ratified and decided to save face by not 
offering the tentative agreement to the drivers. Whether that 

alone was what changed the manner in which the parties dealt 
with one another may be deba
ted. The result was apparent. 
Burns complained  
 on several occasions, Mr. Thurman would look directly at 

theŠthe members of the Bargaining Committee who were 
the Union stewards and refer to John Doll [the Union™s coun-
sel] and I and say these guys are not on your side, they're not 
helping you. They're leading you down the primrose path. If 
you follow them, you will go down in flames along with 
them. Your Union isŠdoes a poor job of representing you. 
 In early June 1999,
2 during a meeting called by Respondent 
to discuss with the drivers the transition to the new Franklin 
facility, driver Tim Hehemann asked about the status of nego-
tiations. According to Hehemann,
 Joseph complained that he 
had quite a bit of trouble with Burns and Doll: ﬁhe didn't have 
much use for them, and they were leading us to our own de-
mise.ﬂ Hehemann said that matte
rs were serious: the Union had taken a strike vote, and the strike could take place at any time. 
Joseph said that the drivers did not want to do that: ﬁyou won't 
                                                          
 2  All dates are in 1999, unless otherwise indicated. 
be working here any more, and that would be it for you.ﬂ One 
other witness, driver Terry Glueckert, testified to this on behalf 
of the General Counsel; but he recalled only that the subject of 
contract negotiations did arise and that an employee advised 
Joseph that a strike vote had been taken. Glueckert denied that 
Joseph threatened that employees who struck would be fired, 
but recalled that Joseph was not happy hearing about the strike 
vote and said that it would be a mistake. One would think that, 
at a meeting of drivers, someone would have been able to cor-
roborate Hehemann™s testimony and that, if a direct threat had 
been made, that would certainly be remembered. On the other 
hand, Joseph never directly denied that this occurred.  
Although the Union had taken a strike vote in May, a fact 
that Respondent certainly expected because it had contingency 
plans in place in case there was a strike, the Union never ad-
vised Respondent of when it woul
d call a strike. Its strike on June 26 was without notice and caused a flurry of activity 
among Respondent™s management. Simply put, a newspaper is 
a perishable, which loses its value unless it is distributed timely 
to its readers. Especially on S
undays, it is important that the 
paper be delivered early. No one likes to read the Sunday paper 

that evening. So Respondent put its contingency plans into 
effect, using alternate means to distribute its paper, and that 
was for the most part successf
ul, although some distribution was late. No advertiser made a claim for a return of its costs, 
however; but the impact of repeated ﬁquickie,ﬂ unscheduled 
strikes, without notice, was surely of the utmost concern to 
Respondent.  That showed when Joseph arrived at the picket line at 
Respondent™s downtown facility and threatened Hehemann that 

the Union had just cost the strike
rs their jobs. ﬁThese guys [the 
Union representatives] just cost you guys allŠcost all you guys 
your jobs,ﬂ Joseph said, according to Union Business Agent 
Ellis Wood. Business Agent Fred Romine essentially corrobo-
rated Wood™s recollection. Hehemann™s somewhat different recollection of Wood trying to intervene on his behalf, and 
Joseph stating to Wood, ﬁSo you™re the son-of-a-bitch respon-sible for the drivers losing their jobsﬂ is not really substantial, 
because the import of Joseph™s statement was the same. The 
Union called the strike, and the result of that strike was that 
Hehemann and the strikers were going to lose their jobs. Re-
spondent tried to justify this blat
ant threat that the strikers had 
lost their jobs, repeated by Joseph to Burns in the presence of 
driver Brian Acton at the Penske lot where Respondent parked 
its trucks, with a convoluted explanation of Joseph™s thought 
processes to explain what he 
remembered saying, ﬁYou™re put-
ting people at risk,ﬂ which, ev
en if I believed his testimony, 
which I do not, might also be considered threatening. That is 
unavailing. Whether Joseph™s comments violated the Act must 
be evaluated by an objective test of what a reasonable listener 
would hear, Medeco Security Locks, Inc. v. NLRB
, 142 F.3d 733 (4th Cir. 1998); Multi-Ad Services, 331 NLRB 1226, 1228 
fn. 9 (2000); and what was heard was clearly the announcement 
that, by engaging in a concerted, protected activity, a strike, the 
drivers had lost their jobs. Finally, Joseph never denied his 
conversation with Burns directly, but testified only that he 

might have had a conversation 
with Burns, but ﬁwith every-
thing that was going onﬂ and hi
s admission that ﬁthere was no  DAYTON NEWSPAPERS 663sleep that entire period,ﬂ he did not ﬁreally recall.ﬂ I find that 
Joseph made these threats. 
The following morning, June 27,
 Burns, having exercised his muscles in attempting to stop th
e paper™s distribution, notified Respondent that the Union was a
dvising its member-drivers to return to work at 10 p.m. that evening. The drivers who had 
been scheduled to work on Saturday night were primarily (with 
two or three exceptions) the ones 
with the least seniority, and 
so were the ones who were scheduled to be laid off and not 
transferred to Franklin in any event. When those drivers re-
turned, as well as other drivers who had not been scheduled to 
work the 24 hours of the strike, Respondent refused to permit any of them to work (with the exception of three who had 
crossed the picket line the night before), wanting time, Respon-
dent contended, to understand th
e ramifications of the Union™s stoppage. But the employees™ recoll
ections were different, with Joseph clearly stating that their loss of work opportunities was 
caused by Respondent™s not wanting to deal with the Union. 
Thus, Joseph told Hehemann that the Company was ﬁnot in 
need of 957™s servicesﬂ and that Joseph would contact him 
when or if he was to work ag
ain. When Hehemann restated his desire to return, Joseph said th
at the problem was not with him as a driver; but, as long as the Union and Burns represented 
him, Joseph could not see how th
e problem could be resolved. Joseph repeated to each driver as they arrived for work that 

evening the same statementŠthat ﬁ957™s servicesﬂ were not 
needed. Hehemann™s testimony was essentially corroborated by 
Glueckert and driver James Lawson. Joseph substantially ad-
mitted that he said that the Union™s services were not needed at 
that time; and, although Mumma denied much of this testi-
mony, she also conceded that she was tired at that time and that 
she could not recall much of what was said. Finally, I note that, 
when Joseph telephoned driver Brian Acton the next day, Jo-
seph repeated that Respondent no longer needed the services of 
ﬁLocal 957 drivers.ﬂ Joseph™s statement to Hehe
mann on June 27 that Joseph 
could not see how the problem c
ould be resolved as long as Hehemann and, by implication, 
the other drivers were repre-sented by the Union constituted an inducement to rid them-

selves of the Union, in violation of Section 8(a)(1) of the Act. 
Implying that employees could wind up in better work circum-

stances if they rid themselves of their bargaining representative 
violates the Act. 
Marshalltown Trowel Co., 293 NLRB 693, 697 (1989). Joseph™s statement to Hehemann that the Union™s 

strike had cost the employees their jobs constituted an unlawful 
threat of discharge for engaging in a strike. Because I found 
Hehemann (who was not credible in denying that picketers 
blocked ingress and egress of truc
ks on the night that the strike began) more credible than Joseph in his testimony about these 
events, I similarly credit the final allegation involving Joseph™s 
threat at the June meeting that, 
if he struck, he would not be working for Respondent anymore. I 
note, particularly, that what 

followed the June meeting was the very fact that Joseph threat-
ened: the strike did result in the loss of the employees™ jobs. 
Indeed, his earlier comments about Doll and Burns leading the 
employees to their own demise 
implied that, if the employees 
abandoned the Union, they woul
d have no more problems. I 
thus conclude that Respondent
 committed these additional vio-
lations of Section 8(a)(1) of the Act. Respondent, having rejected the 
attempts of various employ-
ees to return to work on Sunday night, continued in operation 
utilizing its contingency plans. 
It also followed up with corre-
spondence. On July 1, Thurman 
wrote to Burns, declining his offer to return to work, noting: ﬁWe cannot meet the needs of 
our readers and advertisers on a reliable basis under the offer 
you have made [for reinstatement]
 and therefore must continue 
under the operational plan adopted since the strike began . . . .ﬂ 
He added that ﬁdue to recent events, we have been forced to 
make a number of changes to our operationﬂ; and, ﬁ[a]s a result 
of these changes,ﬂ Respondent placed on unpaid leave the 18 
drivers (including those guaranteed
 employment), who were the 
ones slated to be transferred to Franklin, stating to them that 
Respondent ﬁhad retained an alternate source for delivery of its 
newspapers until we receive an acceptable commitment from 
[the Union] to make our deliv
eries without disruption. There-
fore, work will not be available to drivers unless they can be 

relied on.ﬂ Respondent also laid off the 13 employees who were 
not going to be transferred to the new Franklin facility, by sen-
iority: Lawson, Jack Truxel, Steve Watkins, Glueckert, Larry 
Siscoe, Gary Walter, Jerry Sm
ith, Robert Spreny, Kenneth 
Gordon, Robert Mays, Johnny Fl
eming, Robert Michigan, and 
Thomas Dineen. There was no mention in that letter that the 
Union could make any ﬁacceptable commitmentﬂ to ensure 
their recall.  In addition, on or about June 30 or July 1, Joseph began call-
ing the 18 drivers on unpaid leave to ask them to meet privately 
with him. Many agreed to do so; some did not. Those one-on-
one sessions with Joseph, without notice to the Union, were 
held with the purpose of reinstating the drivers, conditioned on 
their personal promise to work steadily. Employees were asked 
if they would work despite the fact that there was a picket line. 

Those who answered that they would were seen by Stan Rich-
mond, Respondent™s vice president of operations, who exacted 
the same promise. Drivers, such as Gerald Kratzer, made the 
commitment that Joseph sought. A
bout six or seven were taken back. Others, such as Peter T
homson, Kenneth Marshall, and Dale Dorsten, were asked for their commitment not to cross the 
picket line and refused to give that commitment. Some ex-
plained that they were member
s of the Union and would have 
to follow the Union™s direction. They were not offered em-

ployment. On July 9, Respondent followed up with 7 of the 18 
drivers who had not waived their right to strike that they re-
mained on unpaid status until they gave ﬁproper work assur-
ances.ﬂ  
In making these findings, I have
 rejected Joseph™s testimony 
that he did not discuss strikes or
 work stoppages with any of the 
drivers and that the subject of a potential picket line arose only 

in a conversation with one employee. Directly contrary to Jo-
seph™s testimony are forms that Respondent filed when the 
employees made claims for une
mployment benefits, declaring 
that employees were put back to work if they promised to re-
port to work on a reliable basis 
and would not engage in inter-mittent work stoppages. The reason that Respondent set up 

these meetings was to get its drivers to return to work and to 
make deliveries without disruptions, as Respondent stated in its  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 664July 1 letters, and to work and deliver on schedule, as Joseph 
testified. I was not impressed w
ith Joseph™s denial that he was 
even aware that the Union had offered to return to work, espe-

cially because Thurman testified that Joseph had shown him 
Joseph™s copy of the Union™s June 27 offer to return to work.
3 Kratzer, in particular, had no reason to misstate the facts, be-
cause he was allowed to come back to work after meeting with 
Joseph and had resigned from the Union. Finally, drivers testi-
fied that dispatcher Mike Manzo attended their meetings, yet 
Respondent did not call Manzo 
or Richmond, whom Kratzer saw, to refute the testimony of 
the General Counsel™s witnesses. 
I draw an adverse inference from that failure to call those wit-
nesses. 
 Respondent™s July 1 letter, re
plying to the Union™s June 27 
letter, stated, as quoted above, that Respondent had hired others 
to deliver its newspapers until it received ﬁan acceptable com-
mitment from [the Union] to ma
ke [its] deliveries without dis-
ruption.ﬂ Respondent thus recognized that it was the Union, as the employees™ exclusive bargaining agent, that had to give the 
commitment. Instead of dealing exclusively with the Union, 
however, Joseph presented Respondent™s conditionsŠnot to strike or to engage in a work stoppage, a waiver of the employ-
ees™ Section 7 rightŠdirectly to the employees in individual 
meetings. Respondent was not, however, privileged to bypass 
the Union and negotiate with individual employees concerning 
such a condition, thereby driving a wedge between the employ-
ees and their representative,
4 threatening to erode the position of the Union, and impairing the employees' enjoyment of the 
benefits of their collective strength and bargaining power. 
Medo Photo Supply Corp. v. NLRB, 321 U.S. 678, 683Œ684 
(1944); Emporium Capwell Co. v. Western Addition Commu-
nity Organization, 420 U.S. 50, 62 (1975); NLRB v. Triple A 
Fire Protection, 136 F.3d 727, 735 (11th Cir. 1998). I conclude 
that Respondent violated Section 8(a)(5) and (1) of the Act. Contrasted with Respondent™s treatment of the 18 drivers placed on unpaid leave, Joseph did not contact the 13 drivers 
placed on layoff about any one-on-one meetings to see if they 
would give assurances that would allow them to return to work, 
nor did Respondent send them lette
rs about how they could get 
their jobs back. It will be remembered that the 13 drivers com-
prised the majority of those who struck on June 26. When they 
ended their strike and requested to return to work, Respondent had not replaced them, except to the extent that their work was 
                                                          
 3 I was also unimpressed by Joseph™s repeated denials that he was 
Respondent™s principal spokesman at 
negotiations and that, the night of 
the strike, after being told that there was a strike going on, he ap-
proached Hehemann and some of the union representatives, all wearing 
signs, and asked, ﬁWhat™s going on?ﬂ 
because he ﬁneeded some verifi-
cation of what was occurring.ﬂ 
4 Dorsten testified: I kind of told him [Joseph], you know, I go I feel like I™mŠ
we™re like a pawn in between the Company and the Teamsters. I 
go if I agree to come back to wo
rk, I™m turning against the Team-
sters, and if I go with the Teamsters, I™m turning against the news. 
And he goes, you™re right. He goes,
 I get paid, John gets paid, but 
you™re not going to get paid as long as you™re out.   
And, you know, I go, that™s ju
st not right, you know. And he, 
well, that™s the way it is. He goes it™s like Thanksgiving, you™re 

the wishbone. 
being performed by Vance International Companies (Vance), 
the company that Respondent had retained to hire drivers and 
security as part of its contingency plans in the event that there 
was a strike. Respondent does not
 contend that those drivers employed by Vance were permanent replacements; yet Re-
spondent first threatened on the evening of June 27, when the 
drivers reported to work, that it was not going to use any of the 
drivers represented by the Union. 
It was 4 days later, on July 1, 
that Respondent first advised the Union that it was laying off 
the 13 drivers, at which time Respondent was still using Vance 
to deliver the papers. There was no proof that any of their jobs 
had been abolished during the strike or the succeeding 4 days.  
In NLRB v. Fleetwood Trailer Co.
, 389 U.S. 375 (1967), the Court wrote:  Section 2(3) of the Act (61 Stat. 137, 29 U.S.C. § 152(3)) 
provides that an individual whose work has ceased as a con-
sequence of a labor dispute continues to be an employee if he 
has not obtained regular and s
ubstantially equivalent em-
ployment. If, after conclusion of the strike, the employer re-
fuses to reinstate striking employees, the effect is to discour-
age employees from exercising their rights to organize and to 
strike guaranteed by §§ 7 and 13 of the Act (61 Stat. 140 and 
151, 29 U.S.C. §§ 157 and 163). U
nder §§ 8(a)(1) and (3) (29 U.S.C. §§ 158(1) and (3)) it is an unfair labor practice to inter-
fere with the exercise of these rights. Accordingly, unless the 
employer who refuses to reinstat
e strikers can show that his 
action was due to ﬁlegitimate and substantial business justifi-

cations,ﬂ he is guilty of an unfair labor practice. 
NLRB v. 
Great Dane Trailers, 388 U.S. 26, 34 (1967). The burden of proving justification is on the employer. 
Ibid. It is the primary 
responsibility of the Board and not of the courts ﬁto strike the 
proper balance between the asserted business justifications 
and the invasion of employee rights in light of the Act and its 
policy.ﬂ Id., at 33Œ34. See also 
NLRB v. Erie Resistor Corp.
, 373 U.S. 221, 228Œ229, 235Œ236 (1963).  An employer™s unlawful refusal 
to reinstate economic strikers 
is conduct so inherently destructive of employee rights that 
evidence of specific antiunion motivation is not necessary to 
establish a violation of the Act. NLRB v. Great Dane Trailers, supra; Laidlaw Corp., 171 NLRB 1366, 1369 (1968), enfd. 414 
F.2d 99 (7th Cir. 1969), cert. denied 397 U.S. 920 (1970).  Respondent contends that it did not discharge the 13 em-
ployees, but merely locked them 
out. Implicit in a lockout is the possibility that, if the Union acquiesced in some conditions that 

Respondent imposed and the unde
rlying labor dispute were 
resolved, the employees w
ould get their jobs back. 
Eads Trans-fer, 304 NLRB 711, 712 (1991), enfd. 989 F.2d 373 (9th Cir. 
1993). But there is no such evidence here. Respondent contin-
ued to use drivers supplied by Vance until at least September 
19, according to Respondent™s records, and into October, ac-
cording to Charles Rinehart, 
Respondent™s senior vice presi-dent. Despite Thurman™s concession that the 13 drivers had recall rights under the collective-bargaining agreement, Re-
spondent did not recall or attempt to recall them as positions 
became available. Rather, on July 11, with these 13 employees 
on layoff, with recall rights (so Thurman testified) under the 
expired collective-bargaining agreement, Respondent adver-
 DAYTON NEWSPAPERS 665tised for full-time CDL and class A drivers, offering them sign-
ing bonuses. As of July 12, Respondent began to accept appli-
cations for drivers. Two were 
hired on July 21. Two others 
were hired on July 23 and 29. 
By February 2000, Respondent 
had hired 11 new drivers.  Respondent contends that thes
e 13 employees were always 
subject to recall and that the replacements for them were never 
intended to be permanent. Respondent did hire two of them, 
Fleming and Smith, but they firs
t had to quit their employment 
and then assure Respondent that they would not engage in any 
strike. Thus, Thurman wrote that  Drivers currently laid off are eligible for recall only by senior-
ity. You cannot hire someone who is already hired and eligi-
ble for recall. This person can be rehired, however, if they quit 
the company. They will lose their seniority, although that may 
not mean anything in the future. 
 He wrote that all applicants, including laid-off drivers who quit and 

reapplied, are not permanent replacements. Thurman advised Jo-
seph that the hiring could change the ways of the expired collec-
tive-bargaining agreement, because seniority would no longer mat-
ter; and the ﬁreplacement workers 
(whether re-hired, [like Fleming 
and Smith] or new employees) would 
keep their jobs even if the 
current situation one day were 
to end.ﬂ Thurman wrote a memo-
randum to Joseph, in preparation for his one-on-one meetings, which Joseph never used, stating that, as of July 14, ﬁthe replace-

ment workers will not displace any employee who can be trusted to 
show up for work as scheduled . . . although that can change later 
on.ﬂ  But there was little that showed that the replacements were 
not permanent and were merely
 temporary. On Respondent™s 
hire forms, there were boxes for regular and temporary em-
ployees. None of the forms ﬁt
emporaryﬂ designations were 
filled in, although Thurman explained that ﬁtemporaryﬂ really 
meant that the employee was hired to work a specified period 
of time. More to the point, Respondent never called any of the 
people involved in the hiring, e
ither its managers and supervi-sors, or the employees themselves
, to prove the nature of the relationship that resulted from 
their employment, from which I 
draw the conclusion that their testimony would not have fa-
vored Respondent. As a result, I conclude that the replace-
ments, at least on this record, we
re permanent as to the laid-off 
employees, although they might have lost their jobs to those 
guaranteed jobholders who committe
d to working and not strik-
ing.  Whatever doubt there may have been about the status of the 
laid-off employees was resolved by the following incident: On 

July 22, Respondent published in 
its newspaper an article about 
the fact that the Teamsters intended to launch a boycott against 
the newspaper. In the article, the paper™s publisher, Brad Till-
son, was quoted as saying that 
ﬁthe laid-off drivers would re-turn once the company was assured that they would not disrupt 
business.ﬂ Thurman immediately clarified that article. He wrote 
to Burns the same day that: 
 Something got lost in the translation in today™s newspaper ar-
ticle. There is no change in our position. The layoffs are un-
conditional, and are based solely on the changes in our opera-tion since the strike. Assurances regarding disruptions will 
have no effect on the layoffs, but are important concerning 
employees who have not been laid off.  
 As a result, I find that, under Ancor Concepts, Inc.
, 323 NLRB 742, 744 (1997), enf. denied 166 F.3d 55 (2d Cir. 1999), 
Respondent™s hiring of permanent 
replacements is inconsistent 
with a lawful lockout. But, no matter what the status of their 
replacements, these 13 drivers were permanently laid off, 
which is the equivalent of a di
scharge. There was nothing that they could do and no assurance that they could give that would 
enable them to get their jobs back. Because they were not 
locked out but permanently laid off because they had struck or 
might strike, their layoff was unlawful. See, e.g., 
Jo-Del Inc., 324 NLRB 1239, 1244 (1997); National Fabricators, Inc., 295 NLRB 1095, 1096 (1989). Moreover, because they were not a 

part of the lockout, they should have been recalled to employ-
ment prior to Respondent™s hiring of employees from the street 
as required by 
Laidlaw; Ramada Inn, 201 NLRB 431, 436Œ437 (1973); Daniel Construction Co., 264 NLRB 569, 606Œ607 (1982), enfd. 731 F.2d 191 (4th Cir. 1984); and pursuant to 
Respondent™s contractual requirement to recall them.  
Respondent contends that the 13 drivers were due to be laid 
off, and that is undoubtedly true. Thurman testified that the 
drivers who struck were the ﬁone
s who were about to be laid off in a couple of weeks,ﬂ and Thurman gave the Union notice 
that Respondent was to stop using the printing presses at the Dayton facility after August 28, at which time Respondent 

would no longer need its smaller tr
ucks to enter into the narrow entrance to the downtown building. But it is also true that their layoff dates were permanently and irrevocably accelerated only 
by reason of the fact that they engaged in a protected activity. 
Had they not, Respondent would probably have laid them off in 
due course, but certainly not on June 27. So, on that day, possi-
bly four days later, July 1, the 13 were discharged, because 
there was nothing that they could do to get their jobs back, 
except, as in the case of Fleming and Smith, to resign from the 
job and then reapply as a new employee, without seniority, thus 
permitting Respondent to avoid the obligation of recalling 
them. It is hornbook law that an 
economic strike is deemed to be Section 7 protected and concerted activity, and it was an 
unfair labor practice for Respondent to discharge these employ-
ees for engaging in their strike. E.g., NLRB v. U.S. Cold Stor-
age Corp., 203 F.2d 924 (5th Cir. 1953), cert. denied 346 U.S. 818 (1953). Respondent™s discharge is conduct so inherently 
destructive of employee rights that evidence of specific anti-
union motivation is not necessary to establish a violation of the 
Act. 
Laidlaw Corp., 171 NLRB at 1369.  Respondent, faced with the possibility of more ﬁquickieﬂ 
strikes, was entitled to change its production plans to meet the 
threat of the Union™s actions. The original transition plan con-
templated that the layoff of dr
ivers would begin on a staggered 
basis once the newspaper began to be printed at the Franklin facility. Respondent started some of the production at the 
Franklin facility ahead of the schedule that it had originally 
planned, but how much affected the trucking work is difficult to 
establish on this record. As of Ju
ly 6, the transfer of at least 

some printing was still not to occur until July 19. On August 9, 
Thurman stated at negotiations: ﬁWe are not at the end yet, in 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 666terms of switching 100 percent of the main sheet down to 
Franklin.ﬂ At least some printing continued at the Dayton facil-
ity until August 28. Nonetheless, Respondent claims that it had 
a valid and legitimate reason for not recalling the drivers be-
cause they did not have the proper credentials for driving the 
new, longer trucks.  Thurman™s claim is inaccurate, because there is no evidence 
that a class A endorsement was required for the work that was 
performed on June 27. Respondent
 did not completely shift 
over to trucks requiring a class A license until mid-August at 
the earliest. Thurman™s testimony 
was contradicted by Joseph, 
who testified that whether or not a driver had a class A license 

was not a concern, because Res
pondent™s ﬁfleet was not made 
up of exclusively Class ‚A™ trucks.ﬂ Furthermore, Thurman 
acknowledged that he did not even know whether the laid-off 
drivers has class A endorsements, although he did not think that 
they did. Hehemann, however, te
stified that he did. Respon-dent™s own newspaper advertisements stated that it was looking 
to hire both drivers with a CDL license and drivers with class A 

endorsements and offered two separate levels of signing bo-
nuses for each category of driver. Driver Jack Klause continued 

to work although he initially did not have the class A license. 
Others, Fleming and Smith, were rehired after first being given time to get their proper endorsement. For all these reasons, I 
conclude that Respondent had no legitimate and substantial 
business justification to lay off 13 of its drivers permanently 
and that Respondent violated Sec
tion 8(a)(3) and (1) of the Act by doing so. 
The General Counsel contends alternatively that, even if Re-
spondent™s permanent layoff of 
the 13 employees is not inher-
ently destructive of their right
s, Respondent discharged them because of their support of the Union and their protected activ-
ity of striking. The General Counsel has established a prima 
facie Section 8(a)(3) case under Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 455 
U.S. 989 (1982); approved in 
NLRB v. Transportation Man-agement Corp., 462 U.S. 393 (1983); Naomi Knitting Plant, 328 NLRB 1279, 1281 (1999); Manno Electric, 321 NLRB 278, 280 fn. 12 (1996). Respondent displayed repeated animos-
ity towards the Union and absolute outrage about the unan-
nounced strike. Joseph did not want to rehire drivers who were 
represented by the Union. Joseph threatened that those who 
engaged in a strike would not 
work for Respondent any more 
and stated, at the time of the strike, that the Union was respon-
sible for the employees losing their jobs. Most of the individu-
als who actually struck were these 13 employees, and the only 
reason that they were laid off was that they were ﬁ957 driversﬂ 
who had engaged in the protected activity of striking. The bur-
den thus shifted to Respondent to show some nondiscrimina-
tory basis for not reinstating 
or recalling them before Respon-dent hired permanent replacement drivers. Thurman™s assertion 
that the primary reason for not allowing them return was their 
lack of class A licenses was false. This was not a factor in who 
was or was not reinstated or allowed to work. I thus conclude 
that the only reason that Respondent laid these drivers off per-
manently was that they engaged 
in concerted and protected and 
union activities and that Respondent violated Section 8(a)(3) and (1) of the Act. It follows logically from these findings and conclusions that 
Respondent unlawfully refused to pay the bonus that it prom-
ised to the 13 laid-off drivers for staying until their release date. 
Respondent contends that the drivers did not satisfy the condi-
tion precedent, that they would stay until Respondent had made 
the transition under the initial plan, thereby obtaining for it the 
operational stability that was needed to make the transition. 
Thus, it argues that the bonuses did not achieve their desired 
objective, namely, to keep a stable, reliable work force. The 
bonus was not conditioned on a waiver of an employee™s right 
to strike, Respondent contends that the reason that it withheld 
the bonus was not that the employees engaged in the 1-day 
strike. Rather, Thurman testified, it was the combination of 
missing one day unannounced and then not giving any reason-
able work assurance afterward. The fallacy of his testimony, as 
we have seen, is that there was no assurance that the drivers 
could have given. Respondent™s contention that the laid-off 
drivers did not work until the transition had been completed 

and that they did not work until the new facility opened is ir-
relevant. That was not what Respondent committed to. Respon-
dent promised to pay them th
e bonus at such time that Respon-dent determined to release th
em, by seniority, based on its 
operational needs and transition schedule. The drivers were not 
to remain until the Franklin facility was completed. Respondent 
always contemplated that not all drivers would be laid off on 
the same day, but their layoffs 
would be staggered as their ser-
vices were no longer needed. Thus, drivers would receive the 
bonus if they continued working for Respondent until Respon-
dent laid them off.  
Although Thurman conceded that Respondent would not 
have withheld the bonus because of the 1-day strike, anymore 
than if an employee had become sick for 1 day or taken a vaca-
tion, that in fact was what Respondent did. It was Respondent™s unlawful discharge of them that determined that they had been 
released, and the bonus then became due. It was not paid solely 
because of the employees™ Section 7 activities. Respondent™s 

action was directly related to the strike. Respondent's notice to 
the Union stated that the ﬁchanges to our operationﬂ resulting in 
the layoffs were ﬁdue to recent events.ﬂ These ﬁeventsﬂ could 
be only the strike, except for Thurman™s other contention, if not 
totally false, then partially 
so, that Respondent determined, because of its fear of more ﬁquickieﬂ strikes, to start production 
at the Franklin facility. That event, too, would result in Re-
spondent no longer needing the 13 drivers and, under Thur-
man™s alternate theory, they were no longer needed and were 
released. In such event, the bonus was due.  Because Respondent™s conduct was ﬁinherently destructiveﬂ 
of important employee rights, the right to engage in an eco-
nomic strike, its conduct violated Section 8(a)(3) and (1) of the 
Act. 
NLRB v. Great Dane Trailers
, 388 U.S. at 34; see Texaco
, 285 NLRB 241, 245 (1987). In add
ition, Respondent violated Section 8(a)(5) of the Act because it reneged on its obligation 
to provide bonuses to employees
 upon their release by Respon-
dent. It thus unilaterally cha
nged the terms and conditions of employment without bargaining with the Union. 
NLRB v. Katz
, 369 U.S. 736 (1962); Litton Financial Printing Division v. NLRB, 501 U.S. 190, 198 (1991); 
Daily News of Los Angeles, 315 NLRB 1236 (1994), enfd. 73 F.3d 406 (D.C. Cir. 1996),  DAYTON NEWSPAPERS 667cert. denied 519 U.S. 1090 (
1997). Respondent™s contention that it bargained with the Union is errant nonsense. It merely 
denied the existence of this liability, Thurman saying on July 
19 that Respondent would pay it if forced to in a legal action.  
The final allegation of the complaint relates to the employ-
eesŠspecifically Acton, Edgar 
Davenport, Dorsten, Martin Pulley, Thomson, Edward Wilke, Michael Howard, Marshall, 

and HehemannŠwho were placed on unpaid leave. From the 
time that Respondent initially refused to reinstate them, as well 
as the others who returned to work after giving Respondent the 
assurances that it sought, the Un
ion proceeded with additional unfair labor practice charges, one of which (Case 9ŒCAŒ36894) 
charged that Respondent ﬁunlawfu
lly locked out or unlawfully 
conditioned striking employees return to work on their assur-
ance that they would not engage in additional strikes prior to 
the transition to the new facility, in violation of Section 8(a)(3) 
of the Act.ﬂ On December 27, the Acting Regional Director 
dismissed that charge, finding that the Union would not agree 
to refrain from additional strike activity and that 
 The Employer has established that it possessed a legitimate 
and substantial business justification for the lockout and for 
placing restrictions on the reinstatement of the economic 
strikers. Bali Blinds Midwest, 292 NLRB 243 (1988);
 General Portland, Inc., 283 NLRB 826 (1987).   Additionally, the Acting Regional Director also found that 
Respondent did not unilaterally 
change the working conditions of the employees who held guaranteed jobs for life. Because 

they were placed on unpaid leave, they continued to retain their 
employee status and might return to work upon giving Respon-
dent reasonable assurances ﬁthat they will not engage in future 
‚quickie™ strikes.ﬂ That was not 
deemed to be a violation of Section 8(a)(5), because it was a legitimate restriction on their 
holding their job. This decision was upheld on appeal on April 
14, 2000. As a result of the Acting Regi
onal Director™s dismissal, which the Union became aware of a number of days before, 
perhaps as early as mid-December, Doll, on December 23, on 
behalf of the Union and the individual drivers who had been 
locked out and had not yet been permitted to return to work, 
made  an unconditional offer to return to work on the same terms 
and conditions and with the same guarantees and promises as 
those drivers the Company has permitted to return to work 
since July 1, 1999. To ensure that there is no misunderstand-
ing about this unconditional offer, Local 957 and the indi-
viduals drivers locked out by [Respondent] and have not re-
turned to work agree to return
 to work with the assurances that there would be no work stoppages, strikes or other slow-downs for the same period of time agreed to by the locked out 
drivers that the Company has allowed to return to work, and 
providing the same notification agreed to by those same 
locked out drivers that the Company allowed to return to 
work. 
 On December 27, Thurman replied in a lengthy letter that 
there had been a number of changed circumstances in the recent 
months that might impact Respondent™s position regarding a 
return of the locked-out employees, among which,  
 just a few of the more important changes: We are now near completion of the 
transition to the new plant Various union and employee unfair la-

bor practices  Various union and employee criminal 

acts 
The position taken in state court fil-
ings that the union has no control over, 
and no responsibility over the actions 
of, the employees in question 
Hiring of replacement workers who 
are already trained to work in the new 
operation Changes in relative bargaining 
strength as a result of the failed strike Continued operational changes tied to the new plant  Thurman objected to the fact that the Union™s unconditional 
offer was no different from the ear
lier June 27 offer, made be-fore the lockout, and ﬁWe certainly would need to meet and 
discuss what is different about this ‚unconditional™ offer before we could act on it.ﬂ Thurman asked, as an example, what the 
Union™s position was regarding ﬁall the operational changes 
tied to the new plant,ﬂ conditions explained at the August 9 

bargaining session that stand ﬁseparate and apart from the ‚rea-
sonable work assurances™ issue.ﬂ He complained that Doll™s 
letter said nothing about whether the Union was offering ﬁrea-sonable work assurances (such as reasonable advance notice, or assurances that unprotected/intermittent work stoppages are not 
being threatened).ﬂ He complained that the Union did not ﬁof-
fer anything at all as ‚collateral™ (or a meaningful remedy) 
should the promises made in your offer not be keptŠobviously 
neither side at this juncture is willing to take very much on 
faith.ﬂ Thurman had more problems with the Union™s offer: (1) that 
it came before the holidays and 
in the midst of Respondent™s attempt to solve problems with Y2K adjustments, and Respon-
dent™s representatives involved in decision-making were not 
available at a moment™s notice at that time of year; (2) that the 

employees for whom the Union had made the offer had not had 
the proper training for the new operation, and at that time of 
year it was very difficult to set up training programs so that 
they could provide services of any value; and (3) and that ﬁwe 
are operating in a unique fact and legal situationﬂ that makes it 

unreasonable for Respondent to give an ﬁinstantaneous re-
sponse.ﬂ Doll responded on December 28 that the changed circum-
stances were irrelevant to the offer to return to work. He com-plained that:  The Company is still utilizing dr
ivers to deliver its papers, these drivers who have not been allowed to return to work 
have the skills and abilities to perform that work and, up to 
your December 27, 1999 letter, were under the impression 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 668that all they needed to do was make the same assurances as 
the drivers who have already been
 allowed to return to work.   Doll denied that there had been any criminal charges filed 
against the Union. He insisted that there had been only one 
criminal charge against one individual for one specific act. He 
stated that only one unfair labor practice charge had been filed 
against the Union since July 1 and none against an employee. 
Doll added that the unconditional offer had been made on be-
half of the Union, that the operational changes at the new plant 
had nothing to do with the offer to return to work, that the Un-
ion would provide the same re
medy as Respondent had re-
quired from the drivers who had been permitted to return to 
work, and that the drivers on whose behalf the offer had been 
made were ﬁlong-term, capable and efficient employees . . . and 
should have no trouble performing whatever assignments they 
receive.ﬂ Thurman wrote Doll on January 7,
 2000, that he thought that 
exchanging additional letters was not going to get the parties 
anywhere and that they should meet later in the month to dis-

cuss the logistics involved in returning the guaranteed job hold-ers to work. Doll objected on January 19 that there was no rea-
son that the drivers should not be permitted to return to work 
immediately, but gave Thurman 
various dates, and the parties 
met on February 4. At that tim
e, Respondent, distributing an internal memorandum to the Union, took the position that noth-
ing in the Union™s recent correspondence reasonably permitted 
or required the reemployment of
 the six guaranteed jobholders, 
as well as others, who by then had not yet been offered a return 

to work. Joseph and Richmond were afraid that the Union 
ﬁmight be lyingﬂ or ﬁmight ju
st be wrong [by] making promises 
it cannot keepﬂ or that the Union was objecting to any of the 
changes necessitated by the new plant transition. But Respon-
dent was unsure of the validity of its legal position and wanted 
to find out from the Union:  1. How do we know that the union is telling the truth? Nei-
ther side, understandably, is taking much on faith from 
each other. 2. Some of the GJ [guaranteed job] holders in question 
point blank told Mike Joseph in person something very 
different than what the union is now representing on 
their behalf. Who should we believe, and why? If you 
are saying they have changed their minds, on what do 
you base that claim? What made them change their 
minds, and why should we trust them? What if they are 
lying? 
3. The union signed an agreed court entry promising, in 
writing to a judge, that certain things would not be done 
by unit workers. Then when the promises were broken 
the union took the position that it has no control over, or 
responsibility for, the actions of the unit members it 
made promises about. The uni
on also denied the prom-ises were broken, even when there was 
undisputed tes-timony from several people (including a police officer) 
that the promise was brokenŠthere 
is such a thing as a 
bad faith argument, this is one of them, and it directly af-

fects our willingness to ﬁtake you at your wordﬂ on this 
matter. If the GJ holders break the promises the union is 
making, how do we know the union will not disclaim re-
sponsibility and control again, or drag things out by de-
nying things no one is even disputing? 
4. How can the union promise there will not be a wildcat 
strike from a worker? Isn™t that something that only a 
worker can promise? There is a trust issue directly with 
them, also, based on what they have done and already 
told Mike. How do we get that information on a reliable 
basis, without breaking the law. What happens if that promise is broken? What if the union were to secretly 

ﬁauthorizeﬂ (or instigate through a trusted lieutenant) a 
wildcat, surprise quickie strike? 
5. Could we terminate a GJ
 person who breaks the prom-
ises being talked about? What about if the action were 
otherwise protected activity under the Act, even though 
it is a breach of the promise? If we can, then was the GJ 
negated by the quickie strike? If not, then what can we 
do if we ﬁare fooled twice?ﬂ 
6. By returning to work, is the union agreeing not to chal-
lenge (for any reason?) the changes necessitated by the 
transition to the new plant? W
ill it withdraw its appeal of 
the Reg. Director™s ruling on this issue? 
7. Will the union consider posting a bond? What about 
some type of security (or meaningful remedy) from the 

individual GJ holders in question? If not, what is our 
remedy if once again, the union makes promises and the 
promises are later broken? Will you pay our legal fees 
for bad faith or frivolous defenses and arguments in any 
remedy proceedings? 
8. Can we just make return 
to work, backpay, and other 
remedies part of the contract negotiations? That way 
when they return there will be a contractual no-strike 
agreement, and we are very comfortable with our reme-
dies under federal law with such a contract. If you con-
tend they cannot be combined, why not? 
9. If there are some GJ drivers Mike/Stan trust and some 
they don™t, AND the law does not permit this ﬁtrust 

basedﬂ differentiation, does the union agree we could 
just lock out all GJ who actually drive until a new con-
tract is signed? If not, why not (where did the right to 
lockout [sic] go?) Also if not, see no. 5Šyou mean they 
can strike, but we can™t lock out? 
10. Our new offer might have 
mandatory buy-outs of GJs. 
What is the union™s position on whether that is a manda-
tory or permissive subject, and why? If it is mandatory, 
and we agree to (or implement after impasse) a buy-out 
with an extra allocation that covers their economic loss 
during their time off, is the whole thing potentially 
moot? 
11. What about the current lawsuit? If we reinstate with 
backpay (as per the 
backpay
 paragraph above), does the lawsuit go away, or will the union still pursue other 

remedies in court (backpay since 6-7-99, for example?) 
We hope you understand that a partial settlement of the 
court claims has little value to us, as is typically the case 
when settlement is based largely on ﬁnuisance value.ﬂ 
[Emphasis in original.] 
  DAYTON NEWSPAPERS 669Doll received this document. He did not answer the questions at the 
meeting, which broke shortly af
ter Thurman™s presentation. Al-
though Thurman testified that Doll promised to answer this memo-

randum and never did, Burns™ notes reveal that Doll said only that 
he would send Thurman ﬁa written response to the extent neces-
saryﬂ and insisted that Respondent reinstate the drivers as soon as 
possible, and Thurman replied that he wanted the Union™s ﬁtake on these things.ﬂ The complaint alleges that Respondent failed, in response to 
Doll™s December 23 letter, to reinstate immediately the remain-
der of the 18 employees placed on unpaid leave. The complaint 
thus assumes, as I will, that th
e initial failure to reinstate the 
same employees in July did not
 violate the Act, notwithstand-
ing Respondent™s unlawful discharge of 13 of its drivers and its 
other unfair labor practices found in this Decision, and that, at 
least as of December 23, there was a lawful lockout in effect. 
Indeed, the General Counsel concedes that Respondent, due to 
the nature of its business, was permitted to lock out its drivers 
to achieve some assurance of th
e foregoing of future strikes and would have been privileged to condition the return to work of 

those individuals who were placed on unpaid leave on some 
limitation of the Union's ability to strike, be it until the com-
pleted transition to the Franklin facility or until the Union ac-
cepted its contract proposal. Accordingly, I will not consider 
the Union™s contention that Respondent violated Section 8(a)(5) and (1) of the Act by placing the 13 guaranteed jobholders on 
ﬁunpaid leave.ﬂ That was not alleged in the complaint. As found above, Respondent reinstated more than half of the 
drivers whom it placed on unpaid leave as a result of Joseph™s 
unlawful one-on-one conversations in July, in which the em-
ployees conditioned their return to work on the commitment 
that they would continue to wo
rk without strikes and without honoring picket lines. It is th
at very commitment that Doll 
made in his December 23 letter; but, while Respondent will-
ingly accepted the word of the individual drivers in July, it 
declined Doll™s offer made 6 months later on behalf of the ex-

clusive collective-bargaining representative of the drivers. I 
conclude that Respondent™s failure to reinstate these economic 
strikers on their unconditional offer to return to work is inher-

ently destructive of employee rights under 
Laidlaw.  Laidlaw instructs that an employer can only justify its failure 
to reinstate economic strikers ﬁfor legitimate and substantial 
business reasons.ﬂ 171 NLRB at
 1370. Respondent defends on the ground that the Union™s word could not be trusted for a 
variety of reasons, among which are that a member, Robert 
Michigan, was convicted of carrying a concealed weapon, 2 
days after the Union had agreed to an injunction against threat-
ening violence on the picket line; that Burns testified that he 
had no control over a member™s behavior at a picket line or 
even whether a member goes to a picket line; and that Burns 
had reneged on his agreement to let the membership vote on one of Respondent™s contract proposals. Yet another of Thur-
man™s doubts concerned the timing of Doll™s offer of reinstate-

ment, only after receiving notice of the dismissal of his unfair 
labor practice charge. I do not understand that doubt at all. Doll 
realized that the lockout was lawful and was trying to get the 
locked-out drivers reinstated.  
Assuming, for the sake of ar
gument, that Respondent had good reason to doubt Doll™s commitment, Respondent never 
stated what conditions would satisfy it for the economic strikers 
to be reinstated. The principle of every decision of the Board 
dealing with a lockout is that it is a temporary withholding of 
employment opportunities in order for an employer to get 

something in return, for example, a contract, 
Harter Equipment, Inc., 280 NLRB 597 (1986), enfd. sub nom. Operating Engi-neers Local 825 v. NLRB, 829 F.2d 458 (9th Cir. 1987); 
Cen-tral Illinois Public Service Co., 326 NLRB 928 (1998), petition 
to review denied sub nom. 
Electrical Workers Local 702 v. NLRB, 215 F.3d 11 (D.C. Cir. 2000); or a commitment not to 

strike, Bali Blinds Midwest, supra. Respondent™s presentation 
on February 4, quoted at length 
above, demonstrates that it had 
not the slightest idea of what it wanted from the Union. Al-
though it may have been instructive for the parties to discuss ad 
nauseum the many questions asked and problems raised by 
Thurman, the Union had no obligation to participate in his mus-
ings and ramblings. Rather, Respondent was obliged to an-nounce to the Union in a timely manner that it was locking out 
the employees and the purpose of 
the lockout so that the Union could evaluate its position ﬁand decide whether to accept the 
employer's terms and end the strike
 or to take other appropriate 
action.ﬂ Eads Transfer, 304 NLRB 711, 712 (1991). Without 
that input, the Union is helpless in obtaining the reinstatement 
to which the employees are entitled. See generally 
I.T.T. 
Rayonier, Inc., 
305 NLRB 445, 446 fn. 6 (1991). At that point, 
the lockout is no longer justifiable. It is instead a discharge, 
from which the workers lose their jobs, merely for engaging in 
a lawful protected and concerted activity.  
In addition, Respondent™s fears in February were not legiti-
mate. By then, according to Respondent™s brief, ﬁmore than 
half of the unit did in fact manage to climb over the ‚work as-surance™ hurdle and return to work.ﬂ Even had Respondent 
reinstated those who were denied their jobs, the Union had 
effective control over less than half of the drivers, hardly 
enough to instigate an effective job action. All this assumes that 
Respondent™s distrust of the Union was accurate. I do not find 
enough in this record. The only arguably valid point is the fail-
ure of Burns to present Joseph™s proposal to the membership 
for a vote. That was not what he agreed to. But merely because 
he broke his word on that occasion, with the legitimate excuse 
that the proposal would not have been approved by the mem-
bership in any event, does not mean that he will forever break 
his word, particularly when there is no other evidence that the 
Union ever violated its no-strike commitment under past collec-
tive-bargaining agreements for 40 years. Even the 1-day strike 
in June 1999 breached no agreement. Although there was tes-
timony that Respondent offered 
to extend the agreement for either 30 days or from month-to-month, and Burns declined the 
offer by saying the contract would continue from day-to-day, 
there was no testimony that Respondent agreed to that; and 
Respondent does not contend that the Union™s one-day strike 
violated any contractual provi
sion. Otherwise, Burns never 
committed to an extension of the old agreement, and he never 
committed to giving Respondent notice before calling a strike. 
Respondent knew that a strike was possible. It was told that a 
strike vote had been taken and had prepared contingency plans 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 670a half-year before the strike 
actually happened.
 Respondent was willing to accept the word of its drivers. I find no legitimate 
reason that it should not have accepted the word of its drivers™ 
representative.  
Respondent also contends that the Union failed, as a condi-tion to the reinstatement, to accept the changes that it made as a 
result of the transition. Respondent
 asked for that as early as 
July 19 and August 9, 1999; and, although the Union was in no 
mood to make any offer to return at that time, relying instead 
on its claim that the lockout was 
illegal, the Union did not make 
it part of its reinstatement offer in December, either. I reject 
Respondent™s contention for a variety of reasons. In doing so, I 
do not find that its change of its transition schedule was unlaw-
ful or unreasonable, due to the threat of further strikes. Nor do I 
find unlawful if Respondent had to
 change its methods of de-livery as a result of the new schedule. What is problematic is 

that the demand that it made on the Union was not a demand 
that it made on the employees w
hom it reinstated. They, too, 
had the right to file unfair labor practice charges with the 

Board. In addition, Respondent has not made clear what the 
issue was when the Union made its offer to return in December. 

By that time, the dispute about 
the operational changes made by 
Respondent as a result of its transition to the Franklin facility 
had been resolved by the Regional Office, which refused to 
issue a complaint. Because there was no agreement in effect, 
there was no arbitration machinery.
5 The only matter that 
Thurman was talking about in 
his February 4 letter was the 
withdrawal of the Union™s appeal from the Acting Regional 
Director™s decision. But that demand conceivably meant that 
Respondent was asking the Union to condone Respondent™s 
unfair labor practice of making unilateral changes, if the appeal 

were sustained; and Respondent
 has cited no legal authority 
that that is a legitimate and s
ubstantial business reason for and precondition to the reinstatement of the locked out employees. 
Respondent can operate, no matter whether the appeal is pend-ing. It might be pleasant or 
convenient for Respondent to fi-nally dispose of the unfair labor practice issue, but surely not 

necessary to its continued opera
tion and certainly not substan-
tial enough to justify Respondent™s refusal to reinstate eco-
nomic strikers. I reject this defense and find that Respondent violated Section 8(a)(3) and (1) of the Act.  Just as the General Counsel contended that a Wright Line analysis required a finding of a S
ection 8(a)(3) violation regard-ing the laid-off drivers, so too 
does he contend that Respondent violated the Act regarding the drivers placed on unpaid leave. 
Those drivers who made the same
 promises as the Union did on December 27, were permitted to get their jobs back. But, when 

the Union made those same prom
ises on behalf of the remain-ing drivers, Respondent refused to reinstate them. I agree with 
the General Counsel™s contention 
that there is no lawful reason for this distinction. Rather, Respondent™s animus was clear. While reinstating those who accep
ted Respondent™s offer, made 
in unlawful one-on-one sessions, it declined to reinstate those 
who refused Respondent™s original
 offer or refused to partici-                                                          
                                                           
5 I summarily reject Respondent™s repeated contention, unsupported 
by any legal authority, that the alle
ged unfair labor practices should not 
be found because the Union failed to grieve about them. 
pate in those unlawful sessions 
and who continued their alle-giance to the Union, solely because of their union activity in 
exercising their Section 7 right to allow the Union to speak for 
them with respect to any waiver 
of their right to strike. Respon-dent™s intended to undermine the Union and to punish the em-
ployees for retaining their allegiance to the Union. Respon-
dent™s refusal to reinstate the drivers discouraged their union 
activity and undermined their support of the Union. The Gen-
eral Counsel established a prima facie case under 
Wright Line. Respondent has not proved that, but for the protected and union 
activities of the remaining employees on unpaid leave, it would 
still not have reinstated them, as explained above. I conclude 
that, for these additional reasons
, Respondent has violated Sec-tion 8(a)(3) and (1) of the Act.  REMEDY Having found that Respondent has engaged in certain unfair labor practices, I shall recommend that it be ordered to cease 
and desist and to take certain
 affirmative action designed to effectuate the policies of the Act. Having found that the Re-
spondent discriminatorily laid off and thereafter failed to recall 
employees James Lawson, Jack Truxel, Steve Watkins, Terry 
Glueckert, Larry Siscoe, Gary
 Walter, Jerry Smith, Robert 
Spreny, Kenneth Gordon, Robe
rt Mays, Johnny Fleming, 
Robert Michigan,
6 and Thomas Dineen, it shall be required to 
offer them immediate and full reinstatement to their former 
positions or, if those positions no longer exist, to substantially 
equivalent positions for which they are qualified, without 
prejudice to their seniority and 
other rights and privileges, dis-charging if necessary all replacements hired after June 27, 

1999, so long as positions exist which have not been filled by 
the discriminatees named in th
e following paragraph. In the event that, following the discharge of replacement employees 
and the reinstatement of the employees in the following para-
graph, there are not enough remaining positions available for 
these employees, they shall retain their recall rights as they 
existed on June 27, 1999.  Respondent shall also be required to make them whole for 
any loss of earnings and other be
nefits they may have suffered 
by reason of the discrimination against them, from June 27, 

1999, until their reinstatement, unless it is determined at the 
compliance stage that any such employee would have been 
displaced by an employee named in the following paragraph 
had those employees been returned to work on December 27, 
1999. At that point the backpay computation shall cease, sub-
ject to whatever recall rights the employees may have.  Back-
pay shall be computed on a quart
erly basis from June 27, 1999, 
to the date of a proper offer of reinstatement, less any net in-
terim earnings, as prescribed in 
F. W. Woolworth Co.
, 90 NLRB 289 (1950), plus interest as computed in New Horizons for the Retarded, 283 NLRB 1173 (1987). In addition, having found that Respondent unlawfully failed to pay to these 13 
employees who were not permitted to return to work on June 
27, 1999, and were laid off on July 1, 1999, the $10,000 bonus 
 6 In ordering the reinstatement of Michigan, I note that his convic-
tion occurred on August 11, 1998, long 
after the layoff, and that Re-
spondent has made no claim that, by 
reason of his conviction, he ought 
not be reinstated.  
 DAYTON NEWSPAPERS 671provided for as part of a stay-to-the-end package, Respondent 
shall make them whole for all benefits they were owed under 
the package, with interest as provided above. Having found that Respondent unlawfully refused to rein-
state Brain Acton, Edgar Davenport, Dale Dorsten, Martin Pul-ley, Peter Thomson, Edward W
ilke, Michael Howard, Kenneth 
Marshall, and Timothy Hehema
nn following the Union™s offer to return to work made on their behalf on December 23, 1999, 

it shall be required to reinstate them immediately to their for-
mer positions or, if those positions
 no longer exist, to substan-tially equivalent positions, without prejudice to their seniority 
and other rights and privileges, discharging if necessary all 
replacements hired after June 27, 1999, including any laid-off 
employee hired as a strike replacement. Respondent shall also 
be required to make these employees whole for any loss of 
earnings and other benefits they 
may have suffered by reason of 
the refusal to reinstate them, from December 27, 1999 until the 

date of their reinstatement. Backpay and interest shall be com-
puted, as set forth above. TNS, Inc.
, 329 NLRB 602, 611 fn. 40 
(1999). [Recommended Order omitted from publication.] 
  